In the
    United States Court of Appeals
                 For the Seventh Circuit

No. 10‐3525

RHONDA EZELL, et al.,
                                                  Plaintiffs‐Appellants,
                                    v.

CITY OF CHICAGO,
                                                    Defendant‐Appellee.
 
               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
               No. 10 cv 5135—Virginia M. Kendall, Judge.
 
          ARGUED APRIL 4, 2011—DECIDED JULY 6, 2011Œ
 



    Before KANNE, ROVNER, and SYKES, Circuit Judges.
  SYKES,  Circuit  Judge.  For  nearly  three  decades,  the
City  of  Chicago  had  several  ordinances  in  place
“effectively  banning  handgun  possession  by  almost  all
private citizens.” McDonald v. City of Chicago, 130 S. Ct. 3020,
3026  (2010).  In  2008  the  Supreme  Court  struck
down  a  similar  District  of  Columbia  law  on  an  original‐


Œ
  This opinion is released in typescript;  a printed version will
follow.
2                                                            No. 10‐3525

meaning  interpretation  of  the  Second  Amendment.1
District  of  Columbia  v.  Heller,  554  U.S.  570,  635‐36  (2008).
Heller  held  that  the  Amendment  secures  an  individual
right to keep and bear arms, the core component of which is
the  right  to  possess  operable  firearms—
handguns  included—for  self‐defense,  most  notably  in
the home. Id. at 592‐95, 599, 628‐29.
  Soon  after  the  Court’s  decision  in  Heller,  Chicago’s
handgun  ban  was  challenged.  McDonald,  130  S.  Ct.  at
3027.  The  foundational  question  in  that  litigation  was
whether  the  Second  Amendment  applies  to  the  States
and  subsidiary  local  governments.  Id.  at  3026.  The
Supreme  Court  gave  an  affirmative  answer:  The
Second  Amendment  applies  to  the  States  through  the
Due  Process  Clause  of  the  Fourteenth  Amendment.  Id.
at  3050.  In  the  wake  of  McDonald,  the  Chicago  City
Council  lifted  the  City’s  laws  banning  handgun  posses‐
sion  and  adopted  the  Responsible  Gun  Owners
Ordinance in their place.
  The  plaintiffs  here  challenge  the  City  Council’s  treat‐
ment  of  firing  ranges.  The  Ordinance  mandates  one
hour  of  range  training  as  a  prerequisite  to  lawful  gun
ownership,  see  CHI.  MUN.  CODE  §  8‐20‐120,  yet  at  the
same  time  prohibits  all  firing  ranges  in  the  city,  see  id.
§ 8‐20‐080. The plaintiffs contend that the Second Amend‐


1
  The Second Amendment provides: “A well regulated Militia,
being  necessary  to  the  security  of  a  free  State,  the  right  of  the
people  to  keep  and  bear  Arms,  shall  not  be  infringed.”  U.S.
CONST. amend. II.
No. 10‐3525                                                     3

ment  protects  the  right  to  maintain  proficiency  in
firearm  use—including  the  right  to  practice  marks‐
manship  at  a  range—and  the  City’s  total  ban  on  firing
ranges  is  unconstitutional.  They  add  that  the  Ordinance
severely  burdens  the  core  Second  Amendment  right  to
possess  firearms  for  self‐defense  because  it  conditions
possession  on  range  training  but  simultaneously
forbids  range  training  everywhere  in  the  city.  Finally,
they  mount  a  First  Amendment  challenge  to  the
Ordinance  on  the  theory  that  range  training  is  protected
expression. The plaintiffs asked for a preliminary injunction,
but the district court denied this request.
  We reverse. The court’s decision turned on several legal
errors.  To  be  fair,  the  standards  for  evaluating  Second
Amendment  claims  are  just  emerging,  and  this  type
of  litigation  is  quite  new.  Still,  the  judge’s  deci‐
sion  reflects  misunderstandings  about  the  nature  of  the
plaintiffs’ harm, the structure of this kind of constitutional
claim,  and  the  proper  decision  method  for  evaluating
alleged infringements of Second Amendment rights. On the
present record, the plaintiffs are entitled to a preliminary
injunction against the firing‐range ban. The harm to their
Second Amendment rights cannot be remedied by damages,
their  challenge  has  a  strong  likelihood  of  success  on  the
merits, and the City’s claimed harm to the public interest is
based entirely on speculation.
4                                                    No. 10‐3525

                        I.  Background 
A.  Chicago’s Responsible Gun Owners Ordinance
  The  day  after  the  Supreme  Court  decided  McDonald,
the Chicago City Council’s Committee on Police and Fire
held  a  hearing  to  explore  possible  legislative  responses
to  the  decision.  A  Chicago  alderman  asked  the  City’s
legal counsel what could be done about firearms possession
and other gun‐related activity in the city, including shooting
ranges.  The  City’s  Corporation  Counsel  replied  that  the
Council could “limit what we allow to operate in our city
however is reasonable as decided by the City Council.”
  The  Committee  quickly  convened  hearings  and  took
testimony about the problem of gun violence in Chicago.
Witnesses  included  academic  experts  on  the  issue  of  gun
violence  in  general;  community  organizers  and  gun‐
control  advocates;  and  law‐enforcement  officers,  in‐
cluding  Jody  Weis,  then  the  Superintendent  of  the
Chicago  Police  Department.  Based  on  these  hearings,
the  Committee  made  recommendations  to  the  City
Council  about  how  it  should  regulate  firearm  posses‐
sion and other firearm‐related activity.
  The  Council  immediately  took  up  the  Committee’s
recommendations and, just four days after McDonald was
decided, repealed the City’s laws banning handgun posses‐
sion  and  unanimously  adopted  the  Responsible
Gun Owners Ordinance. See Nat’l Rifle Ass’n of Am., Inc. v.
City of Chicago, Ill., Nos. 10‐3957, 10‐3965 & 11‐1016, 2011
WL  2150785,  at  *1  (7th  Cir.  June  2,  2011).  The  new  Ordi‐
nance—a sweeping array of firearm restrictions—took effect
No. 10‐3525                                                              5

on July 12, 2010. To give a sense of its scope: The Ordinance
prohibits handgun possession outside the home, CHI. MUN.
CODE  § 8‐20‐020, and the possession of long guns outside
the home or the owner’s fixed place of business, id. § 8‐20‐
030. It forbids the sale or other transfer of firearms except
through inheritance or between peace officers. Id. § 8‐20‐100.
A person may have “no more than one firearm in his home
assembled  and  operable.”  Id.  §  8‐20‐040.  The  Ordinance
bans certain kinds of firearms, including assault weapons
and “unsafe handgun[s],” as well as certain firearm accesso‐
ries and types of ammunition. Id. §§ 8‐20‐060, 8‐20‐085, 8‐20‐
170.
  The  Ordinance  also  contains  an  elaborate  permitting
regime.  It  prohibits  the  possession  of  any  firearm
without a Chicago Firearm Permit. CHI. MUN. CODE § 8‐20‐
110(a).  (Certain  public‐safety  and  private‐security  pro‐
fessionals are exempt.) In addition, all firearms must have a
registration certificate, and to register a firearm, the owner
must have a valid Permit.2 Id. at § 8‐20‐140(a), (b). To apply



2
   Once issued, a Chicago Firearm Permit is valid for three years.
CHI. MUN. CODE § 8‐20‐130(a). Any registration certificate expires
with the Permit. The Permit fee is $100; the registration certificate
fee  is  $15.  Id.  §§  8‐20‐130(b),  8‐20‐150(a).  An  application  for  a
registration  certificate  must  be  submitted  “no  later  than  5
business days after a person takes possession within the city of a
firearm  from  any  source,”  id.  §  8‐20‐140(d),  and  registration
certificates  are  subject  to  an  annual  reporting  requirement,  id.
§  8‐20‐145(c).  Failure  to  file  an  annual  report  regarding  each
registered  firearm  “may  result”  in  revocation  of  the  owner’s
                                                           (continued...)
6                                                       No. 10‐3525

for  a  Permit,  a  person  must  have  an  Illinois  Firearm
Owner’s Identification Card. Id. § 8‐20‐110(b)(2). Only those
21 years of age or older may apply for a Permit, except that
a person between the ages of 18 and 20 may apply with the
written consent of a parent or legal guardian if the parent or
guardian  is  not  prohibited  from  having  a  Permit  or  a
Firearm  Owner’s  Identification  Card.  Id.  §  8‐20‐110(b)(1).
Persons convicted of certain crimes may not obtain a Permit.
Id. § 8‐20‐110(b)(3) (disqualifying persons convicted of any
violent  crime,  a  second  or  subsequent  drunk‐driving
offense,  or  an  offense  relating  to  the  unlawful  use  of  a
firearm).  Other  lawsuits  challenging  these  and  other
provisions  of  the  Ordinance  are  currently  pending  in  the
District Court for the Northern District of Illinois. See, e.g.,
Second  Amendment  Arms  v.  City  of  Chicago,  No.  10  C  4257
(N.D. Ill. filed July 9, 2010); Benson v. City of Chicago, No. 10
C 4184 (N.D. Ill. filed July 6, 2010).
   As  relevant  here,  permits  are  conditioned  upon  com‐
pletion of a certified firearm‐safety course. Applicants must
submit  an  affidavit  signed  by  a  state‐certified
firearm instructor attesting that the applicant has completed
a certified firearm‐safety and training course that provides
at least four hours of classroom instruction and one hour of
range  training.3  CHI.  MUN.  CODE  §  8‐20‐



2
  (...continued)
registration certificate, his Permit, or both. Id. § 8‐20‐145. 
3
  The  Ordinance  provided  a  90‐day  “grandfathering”  period
after its effective date during which previously acquired firearms
                                                     (continued...)
No. 10‐3525                                                         7

120(a)(7).  At  the  same  time,  however,  the  Ordinance
prohibits  all  “[s]hooting  galleries,  firearm  ranges,  or  any
other place where firearms are discharged.” Id. § 8‐20‐280.
The Ordinance also prohibits the “discharge [of] any firearm
within the city,” making no exception for controlled shoot‐
ing at a firing range—because, of course, firing ranges are
banned throughout the city.4 Id. § 8‐24‐010.
  Violations are punishable by a fine of $1,000 to $5,000 and
incarceration for a term of “not less than 20 days nor more
than  90  days,”  and  “[e]ach  day  that  such  violation  exists
shall constitute a separate and distinct offense.” CHI. MUN.
CODE § 8‐20‐300(a), (b). The penalties go up for subsequent
convictions. Id. § 8‐20‐300(b) (For “[a]ny subsequent convic‐
tion,” the penalty is a fine of $5,000 to $10,000 and incarcera‐
tion for a term of “not less than 30 days, nor more than six
months.”).
  The  firing‐range  ban  does  not  apply  to  governmental
agencies.  Id.  §  8‐20‐280.  The  federal  government  operates
four indoor firing ranges in Chicago, and the Chicago Police
Department  operates  five.  Apparently,  the  City
also  exempts  private  security  companies;  there  are



3
  (...continued)
could  be  registered.  CHI.  MUN.  CODE  §  8‐20‐140(d)(2).  To  take
advantage of this provision, a firearm owner had to complete all
of the prerequisites for a Permit, including a firearm‐safety course
with one hour of range training.
4
  There are exceptions for discharging a firearm in self‐defense
or  in  defense  of  another,  and  also  for  game‐bird  hunting
in certain limited areas of the city. Id. § 8‐24‐010.
8                                                       No. 10‐3525

two  indoor  firing  ranges  operated  by  private  security
companies in Chicago.5


B.  The Litigation
   The  plaintiffs  are  three  Chicago  residents,  Rhonda
Ezell,  William  Hespen,  and  Joseph  Brown;  and  three
organizations,  Action  Target,  Inc.;  the  Second  Amend‐
ment Foundation, Inc.; and the Illinois State Rifle Associa‐
tion.  Action  Target  designs,  builds,  and  furnishes
firing ranges throughout the United States and would like to
do so in Chicago. The Second Amendment Foundation and
the  Illinois  Rifle  Association  are  nonprofit  associations
whose  members  are  firearms  enthusiasts;  among  other
activities, these organizations advocate for Second Amend‐
ment rights and have made arrangements to try to bring a
mobile firing range to Chicago.
  The  plaintiffs  sought  a  temporary  restraining  order
(“TRO”), a preliminary injunction, and a permanent injunc‐
tion against the City’s ban on firing ranges, and correspond‐
ing declaratory relief invalidating the ban. The district court
twice  denied  a  TRO,  finding  that  the  plaintiffs  were


5
   We  say  “apparently”  because  it  is  not  clear  whether  the
exception  allowing  private  security  companies  to  operate
firing  ranges  is  codified.  The  Ordinance  contains  an  exemp‐
tion for private security contractors at section 8‐20‐020(b), but this
exemption appears to apply only to the provision of the Ordi‐
nance making it “unlawful for any person to carry or possess a
handgun, except when in the person’s home,” id.  § 8‐20‐020(a),
not to section 8‐20‐280, the provision banning firing ranges.
No. 10‐3525                                                      9

not irreparably harmed. The parties conducted expedited
discovery,  and  the  court  held  a  two‐day  hearing  on  the
preliminary‐injunction  motion.  The  plaintiffs  presented
the  testimony  of  representatives  of  Action  Target,  the
Second  Amendment  Foundation,  and  the  Illinois  Rifle
Association. Declarations from the three individual plain‐
tiffs were already in the record, so they did not testify.
   The  City  called  two  witnesses:  Sergeant  Daniel  Bartoli,
a former rangemaster for the Chicago Police Department,
and  Patricia  Scudiero,  Chicago’s  Zoning  Commissioner.
Bartoli  testified  that  firing  ranges  can  carry  a  risk  of
injury  from  unintentional  discharge  and  raised  concerns
about  criminals  seeking  to  steal  firearms  from  range
users. He also explained the possible problem of contamina‐
tion  from  lead  residue  left  on  range  users’  hands  after
shooting. He identified various measures that a firing range
should take to reduce these risks. To prevent theft, he said
a  range  should  have  a  secure  parking  lot  and  only  one
entrance  into  its  facilities.  To  avoid  injury  from  uninten‐
tional discharge, a range should provide a separate location
for the loading and unloading of firearms and should erect
a  permanent,  opaque  fence  to  deter  bystanders  from
congregating  around  the  facility.  He  also  said  a  range
should have running water onsite so users can wash lead
residue from their hands after shooting.
  Scudiero testified that Chicago’s zoning code prohibits all
property  uses  not  expressly  permitted  and  contains
10                                                        No. 10‐3525

no  provision  for  gun  ranges.6  If  firing  ranges  were
added as a permitted use, she said they should be classified
as an “intensive use” under the Code. An “intensive use,”
she  explained,  is  a  use  “that  could  pose  a  threat  to
the health, safety and welfare” of city residents and there‐
fore may be located only in a manufacturing district; even
then, intensive uses are allowed only by special‐use permit,
not presumptively. On cross‐examination Scudiero admitted
she has never been to a firing range. She acknowledged as
well that the governmental firing ranges within the city are
not limited to manufacturing districts; they are located near
churches, schools, university buildings, residential housing,
a county courthouse, retail stores, and parks. She has not
received any complaints from the public about these ranges.
  The  City  introduced  evidence  that  there  are  14  firing
ranges  open  to  the  public  and  located  within  50  miles
of  its  borders.  Of  these,  seven  are  located  within
25 miles of the city, and five are located within 5 miles of the
city.
    Because the legal issues in the case had been fully briefed,


6
  See  CHI.  MUN.  CODE  §§  17‐2‐0204  (Residential  Districts
section  stating:  “Uses  that  are  not  listed  in  the  [corresponding
use]  table  are  .  .  .  prohibited.”),  17‐3‐0204  (Business  &  Com‐
mercial  Districts  section  stating  the  same),  17‐4‐0204  (Down‐
town Districts section stating the same), 17‐5‐0204 (Manufactur‐
ing  Districts  section  stating  the  same),  17‐6‐0403‐C
(Special Purpose Districts section stating the same). Apparently,
the City does not interpret the “Sports and Recreation” special‐
use  category  allowed  in  manufacturing  districts,  see  id.
§ 17‐5‐0207, to include firing ranges.
No. 10‐3525                                                     11

the plaintiffs asked the court to consider the preliminary‐
injunction hearing as a trial on the merits. See FED. R. CIV. P.
65(a)(2) (permitting the court to “advance the trial on the
merits and consolidate it with the [preliminary‐injunction]
hearing”). The court declined to do so and took the matter
under advisement.


C.  The Decision Below
  Soon  after  the  hearing,  the  district  court  issued  a
decision  denying  preliminary  injunctive  relief  because
the  plaintiffs  were  neither  irreparably  harmed  nor  likely
to succeed on the merits. The court’s decision is a bit hard to
follow; standing and merits inquiries are mixed in with the
court’s evaluation of irreparable harm. As we will explain,
the court made several critical legal errors. To see how the
decision  got  off‐track  requires  that  we  identify  its  key
holdings.
  The judge began by “declin[ing] to adopt the intermediate
scrutiny standard” of review, but held in the alternative that
“even if” intermediate scrutiny applied, the “[p]laintiffs still
fail  to  meet  their  burden  of  demonstrating  irreparable
harm.” The judge said the organizational plaintiffs “do not
have the necessary standing to demonstrate their irreparable
harm” because “Heller and McDonald addressed an individ‐
ual’s  right  to  possess  a  firearm”  but  “did  not  address  an
organization’s right.” Again, the court purported to enter an
alternative holding: “Even if” the organizations had stand‐
ing to assert a claim under Heller and McDonald, they “failed
to present sufficient evidence . . . that their constituency has
been unable to comply with the statute.” The court held that
none  of  the  plaintiffs  were  suffering  irreparable
12                                                  No. 10‐3525

harm  because  the  injury  in  question  was  limited  to  the
minor cost and inconvenience of having to travel outside the
city to obtain the range training necessary to qualify for a
Permit  and  money  damages  would  be  sufficient
to  compensate  the  plaintiffs  for  this  travel‐related  injury
if they ultimately prevailed.
  On  the  plaintiffs’  likelihood  of  success  on  the  merits,
the  judge  was  skeptical  that  the  firing‐range  ban
violated  anyone’s  Second  Amendment  rights:  “Sug‐
gesting  that  firing  a  weapon  at  a  firing  range  is  tanta‐
mount  to  possessing  a  weapon  within  one’s  residence
for  self‐defense  would  be  establishing  law  that  has  not
yet been expanded to that breadth.” If the Second Amend‐
ment  was  implicated  at  all,  the  judge  characterized  the
claim  as  a  minor  dispute  about  an  inconvenient  permit
requirement:  “[T]he  [c]ity’s  boundaries  are  merely
artificial  borders  allegedly  preventing  an  individual
from obtaining a [firearm] permit . . . .” The court concluded
that  the  City’s  evidence  about  “stray  bullets,”  potential
theft, and lead contamination was sufficient to show that
“the safety of its citizens is at risk when compared to the
minimal inconvenience of traveling outside of the [c]ity for
a one‐hour course.”
  Finally,  the  judge  concluded  that  the  balance  of
harms  favored  the  City  because  the  “potential  harmful
effects  of  firing  ranges”  outweighed  any  inconvenience
the  plaintiffs  might  experience  from  having  to  travel  to
ranges outside of Chicago. The court summarily rejected the
plaintiffs’ First Amendment claim, finding it underdevel‐
oped. Alternatively, the court held that the range ban did
not appear to implicate any expressive message.
No. 10‐3525                                                   13

  The plaintiffs appealed. See 28 U.S.C. § 1292(a)(1) (autho‐
rizing  immediate  appeal  of  a  decision  granting  or
denying injunctive relief).


                         II.  Analysis 
   To win a preliminary injunction, a party must show that
it has (1) no adequate remedy at law and will suffer irrepa‐
rable  harm  if  a  preliminary  injunction  is  denied  and  (2)
some likelihood of success on the merits. See Christian Legal
Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006); Joelner v.
Vill. of Wash. Park, 378 F.3d 613, 619 (7th Cir. 2004); Abbott
Labs. v. Mead Johnson & Co., 971 F.2d 6, 11‐12 (7th Cir. 1992).
If the moving party meets these threshold requirements, the
district  court  weighs  the  factors  against  one  another,
assessing whether the balance of harms favors the moving
party or whether the harm to the nonmoving party or the
public is sufficiently weighty that the injunction should be
denied. Christian Legal Soc’y, 453 F.3d at 859. We review the
court’s  legal  conclusions  de  novo,  its  findings  of  fact
for clear error, and its balancing of the injunction factors for
an abuse of discretion. Id.
  The  district  court  got  off  on  the  wrong  foot  by
accepting  the  City’s  argument  that  its  ban  on  firing
ranges  causes  only  minimal  harm  to  the
plaintiffs—nothing more than the minor expense and incon‐
venience  of  traveling  to  one  of  14  firing  ranges
located within 50 miles of the city limits—and this harm can
be  adequately  compensated  by  money
damages. This characterization of the plaintiffs’ injury fun‐
damentally  misunderstands  the  form  of  this  claim
14                                                       No. 10‐3525

and  rests  on  the  mistaken  premise  that  range  training
does  not  implicate  the  Second  Amendment  at  all,  or  at
most  only  minimally.  The  City’s  confused  approach  to
this case led the district court to make legal errors on several
fronts:  (1)  the  organizational  plaintiffs’  standing;  (2)  the
nature of the plaintiffs’ harm; (3) the scope of the Second
Amendment right as recognized in Heller and applied to the
States  in  McDonald;  and  (4)  the  structure  and  standards
for  judicial  review  of  laws  alleged  to  infringe  Second
Amendment rights.


A.  Standing
   We  start  with  the  organizational  plaintiffs’  standing.
Article III restricts the judicial power to actual “Cases” and
”  Controversies,”  a  limitation  understood  to  confine  the
federal  judiciary  to  “the  traditional  role  of  Anglo‐
American courts, which is to redress or prevent actual or
imminently  threatened  injury  to  persons  caused  by
private  or  official  violation  of  the  law.”  Summers  v.  Earth
Island  Inst.,  129  S.  Ct.  1142,  1148  (2009);  see  also  Lujan  v.
Defenders of Wildlife, 504 U.S. 555, 559‐60 (1992); U.S. CONST.
art. III, § 1. The doctrine of standing enforces this limitation.
Summers,  129  S.  Ct.  at  1149;  Lujan,  504  U.S.  at  559‐60.
“Standing  exists  when  the  plaintiff  suffers  an  actual  or
impending injury, no matter how small; the injury is caused
by  the  defendant’s  acts;  and  a  judicial  decision  in  the
plaintiff’s favor would redress the injury.” Bauer v. Shepard,
620 F.3d 704, 708 (7th Cir. 2010) (citing Summers, 129 S. Ct.
1142, and Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83
(1998)).
No. 10‐3525                                                    15

   We  note  first  that  the  district  court  did  not  address
the individual plaintiffs’ standing, probably because it is not
in  serious  doubt.  Ezell,  Hespen,  and  Brown  are  Chicago
residents  who  own  firearms  and  want  to  main‐
tain  proficiency  in  their  use  via  target  practice  at
a firing range. Ezell is the victim of three attempted burglar‐
ies  and  applied  for  a  Chicago  Firearm  Permit  to  keep  a
handgun  in  her  home  for  protection.  Hespen  is  a  retired
Chicago  police  detective  who  maintains  a  collection  of
handguns,  shotguns,  and  rifles.  Brown  is  a  U.S.  Army
veteran  who  was  honorably  discharged  after  service  in
World War II; he is currently chairman of the Marksman‐
ship Committee of the Illinois unit of the American Legion
and teaches a junior firearms course at an American Legion
post  outside  the  city.  Ezell  and  Hespen  left  the  city  to
complete the range training necessary to apply for a Permit
to legalize their firearm possession in the city. Brown owns
a firearm that he keeps outside the city’s limits because he
does not have a Permit.
  The plaintiffs—all of them—frame their Second Amend‐
ment  claim  in  two  ways.  First,  they  contend  that  the
Amendment  protects  the  right  of  law‐abiding  people  to
maintain  proficiency  in  firearm  use  via  marksmanship
practice and the City’s absolute ban on firing ranges violates
this  right.  Second,  they  contend  that  the  range
ban  impermissibly  burdens  the  core  Second  Amendment
right  to  possess  firearms  in  the  home  for  self‐defense
because  it  prohibits,  everywhere  in  the  city,  the  means
of satisfying a condition the City imposes for lawful firearm
possession.  They  seek  a  declaration  that  the  range  ban  is
invalid and an injunction blocking its enforcement.
16                                                      No. 10‐3525

  Ezell  and  Hespen  took  affirmative  steps  to  comply
with  the  Ordinance’s  permitting  process  by  completing
the  range‐training  requirement  outside  the  city.  Brown
did  not,  so  he  must  keep  his  firearm  outside  the  city
to avoid violating the Ordinance. For all three the City’s ban
on firing ranges inflicts continuous harm to their claimed
right to engage in range training and interferes with their
right  to  possess  firearms  for  self‐defense.  These  injuries
easily support Article III standing.
   Moreover,  this  is  a  pre‐enforcement  challenge  to  the
Ordinance.  The  plaintiffs  contend  that  the  City’s  ban  on
firing  ranges  is  wholly  incompatible  with  the  Second
Amendment.  It  is  well‐established  that  “pre‐enforcement
challenges  .  .  .  are  within  Article  III.”  Brandt  v.  Vill.  of
Winnetka, Ill., 612 F.3d 647, 649 (7th Cir. 2010). The plaintiffs
need not violate the Ordinance and risk prosecution in order
to challenge it. Schirmer v. Nagode, 621 F.3d 581, 586 (7th Cir.
2010) (“A person need not risk arrest before bringing a pre‐
enforcement  challenge  .  .  .  .”).  The  very  “existence  of  a
statute  implies  a  threat  to  prosecute,  so  pre‐enforcement
challenges are proper, because a probability of future injury
counts as ‘injury’ for the purpose of standing.” Bauer, 620
F.3d at 708. The City did not question the individual plain‐
tiffs’ standing; their injury is clear.
  Regarding  the  organizational  plaintiffs,  however,  the
City’s  argument  led  the  district  court  astray.  The  City
emphasized  that  the  Second  Amendment  protects  an
individual  right,  not  an  organizational  one,  and  this
point  led  the  court  to  conclude  that  “the  organizations
do  not  have  the  necessary  standing  to  demonstrate  their
No. 10‐3525                                                            17

irreparable  harm.”7  This  was  error.  Action  Target,  as  a
supplier of firing‐range facilities, is harmed by the firing‐
range  ban  and  is  also  permitted  to  “act[]  as  [an]  advo‐
cate[]  of  the  rights  of  third  parties  who  seek  access  to”
its  services.  See  Craig  v.  Boren,  429  U.S.  190,  195  (1976)
(allowing beer vendor to challenge alcohol regulation based
on its patrons’ equal‐protection rights); see also Pierce v. Soc’y
of Sisters, 268 U.S. 510, 536 (1925) (allowing private schools
to  assert  parents’  rights  to  direct  the  education  of  their
children  and  citing  “other  cases  where  injunctions  have
issued to protect business enterprises against interference
with the freedom of patrons or customers”); Mainstreet Org.
of  Realtors  v.  Calumet  City,  505  F.3d  742,  746‐47  (7th  Cir.
2007). The Second Amendment Foundation and the Illinois
Rifle  Association  have  many  members  who  reside  in
Chicago and easily meet the requirements for associational
standing: (1) their members would otherwise have standing
to sue in their own right; (2) the interests the associations
seek  to  protect  are  germane  to  their  organizational  pur‐
poses; and (3) neither the claim asserted nor the relief re‐
quested  requires  the  participation  of  individual  associa‐



7
   The  district  court’s  emphasis  on  the  organizational  plain‐
tiffs’  standing  is  puzzling.  As  we  have  noted,  it’s  clear  the
individual  plaintiffs  have  standing.  Where  at  least  one
plaintiff  has  standing,  jurisdiction  is  secure  and  the  court  will
adjudicate  the  case  whether  the  additional  plaintiffs  have
standing or not. See Vill. of Arlington Heights v. Metro. Hous. Dev.
Corp., 429 U.S. 252, 264 (1977); Bond v. Utreras, 585 F.3d 1061, 1070
(7th Cir. 2009); Bethune Plaza, Inc. v. Lumpkin, 863 F.2d 525, 530‐31
(7th Cir. 1988).
18                                                        No. 10‐3525

tion  members  in  the  lawsuit.  See  United  Food  &
Commercial  Workers  Union  Local  751  v.  Brown  Group,  517
U.S.  544,  553  (1996);  Hunt  v.  Wash.  State  Apple  Adver.
Comm’n,  432  U.S.  333,  343  (1977);  Disability  Rights  Wis.  v.
Walworth  Cnty.  Bd.  of  Supervisors,  522  F.3d  796,  801‐02
(7th Cir. 2008).
  The district court held in the alternative that the organiza‐
tional  plaintiffs  “failed  to  present  sufficient  evidence
to  support  their  position  that  their  constituency  has  been
unable  to  comply  with  the  statute.”  More  specifically,
the court held that the plaintiffs failed to produce “evidence
of  any  one  resident  [of  Chicago]  who  has  been  unable  to
travel  to  .  .  .  a  range  [or]  has  been  unable  to  obtain  [the]
range training” required for a Permit. It’s not clear whether
these observations were directed at standing or the merits
of the motion for a preliminary injunction; this discussion
appears in the court’s evaluation of irreparable harm. Either
way, the point is irrelevant. Nothing depends on this kind
of evidence. The availability of range training outside the
city neither defeats the organizational plaintiffs’ standing
nor has anything to do with merits of the claim. The ques‐
tion  is  not  whether  or  how  easily  Chicago  residents  can
comply  with  the  range‐training  requirement  by
traveling  outside  the  city;  the  plaintiffs  are  not  seeking
an injunction against the range‐training requirement. The
pertinent  question  is  whether  the  Second  Amendment
prevents  the  City  Council  from  banning  firing  ranges
everywhere  in  the  city;  that  ranges  are  present  in  neigh‐
boring jurisdictions has no bearing on this question.
No. 10‐3525                                                        19

B.  Irreparable Harm and Adequacy of Remedy at Law
  The  City’s  misplaced  focus  on  the  availability  of  firing
ranges  outside  the  city  also  infected  the  district  court’s
evaluation  of  irreparable  harm.  The  judge’s  primary
reason  for  rejecting  the  plaintiffs’  request  for  a  pre‐
liminary  injunction  was  that  they  had  “failed  to
establish  the  irreparable  harm  they  have  suffered  by
requiring  them  to  travel  outside  of  the  [c]ity’s  borders
to  obtain  their  firing[‐]range  permits.”  The  judge  thus
framed  the  relevant  harm  as  strictly  limited  to
incidental  travel  burdens  associated  with  satisfying  the
Ordinance’s  range‐training  requirement.  The  judge
noted  that  for  at  least  some—perhaps  many—Chicago
residents, complying with the range‐training requirement
did  not  appear  to  pose  much  of  a  hardship  at  all.  She
observed that it might actually be easier for some Chicago‐
ans  to  travel  to  a  firing  range  in  the  suburbs  than  to
one  located,  say,  at  the  opposite  end  of  the  city  if  ranges
were  permitted  to  locate  within  city  limits.  The  judge
thought  it  significant  that  none  of  the  individual
plaintiffs  had  “testif[ied]  that  s/he  was  unable  to  travel
outside  of  the  [c]ity’s  borders  to  obtain  the  one‐hour
range  training  and  all  three  have  shown  that  they  are
capable of doing so and have done so in the past.” The court
held that although the Ordinance may force the plaintiffs to
travel  longer  distances  to  use  a  firing  range,  this  was  a
“quantifiable  expense  that  can  be  easily  calculated  as
damages.”
  This  reasoning  assumes  that  the  harm  to  a  constitu‐
tional  right  is  measured  by  the  extent  to  which  it  can
be  exercised  in  another  jurisdiction.  That’s  a  profoundly
20                                                   No. 10‐3525

mistaken  assumption.  In  the  First  Amendment  context,
the  Supreme  Court  long  ago  made  it  clear  that  “ ‘one  is
not  to  have  the  exercise  of  his  liberty  of  expression  in
appropriate  places  abridged  on  the  plea  that  it  may  be
exercised  in  some  other  place.’ ”  Schad  v.  Borough  of
Mt.  Ephraim,  452  U.S.  61,  76‐77  (1981)  (quoting  Schneider
v.  State  of  New  Jersey,  308  U.S.  147,  163  (1939)).  The
same  principle  applies  here.  It’s  hard  to  imagine  anyone
suggesting that Chicago may prohibit the exercise of a free‐
speech  or  religious‐liberty  right  within  its  borders  on
the  rationale  that  those  rights  may  be  freely  enjoyed  in
the  suburbs.  That  sort  of  argument  should  be  no  less
unimaginable in the Second Amendment context.
   Focusing  on  individual  travel  harms  was  mistaken  for
another  equally  fundamental  reason.  The  plaintiffs  have
challenged  the  firing‐range  ban  on  its  face,  not  merely
as  applied  in  their  particular  circumstances.  In  a  facial
constitutional  challenge,  individual  application  facts
do  not  matter.  Once  standing  is  established,  the  plain‐
tiff’s personal situation becomes irrelevant. It is enough that
“[w]e have only the [statute] itself” and the “statement of
basis  and  purpose  that  accompanied  its  promulgation.”
Reno v. Flores, 507 U.S. 292, 300‐01 (1993); see also Nicholas
Quinn Rosenkranz, The Subjects of the Constitution, 62 STAN.
L. REV. 1209, 1238 (2010) (“[F]acial challenges are to consti‐
tutional law what res ipsa loquitur is to facts—in a facial
challenge, lex ipsa loquitur: the law speaks for itself.”); David
L.  Franklin,  Facial  Challenges,  Legislative  Purpose,  and  the
Commerce Clause, 92 IOWA L. REV. 41, 58 (2006) (“A valid‐rule
facial challenge asserts that a statute is invalid on its face as
written  and  authoritatively  construed,  when  measured
No. 10‐3525                                                        21

against the applicable substantive constitutional doctrine,
without reference to the facts or circumstances of particular
applications.”);  Mark  E.  Isserles,  Overcoming  Overbreadth:
Facial Challenges and the Valid Rule Requirement, 48 AM. U. L.
REV. 359, 387 (1998) (“[A] valid rule facial challenge directs
judicial  scrutiny  to  the  terms  of  the  statute  itself,  and
demonstrates  that  those  terms,  measured  against  the
relevant  constitutional  doctrine,  and  independent  of  the
constitutionality  of  particular  applications,  contains  a
constitutional  infirmity  that  invalidates  the  statute  in
its entirety.”).
  Though  she  did  not  specifically  mention  it,  the  judge
might  have  had  the  Salerno  principle  in  mind  when  she
limited her focus to individual travel harms. Under Salerno a
law is not facially unconstitutional unless it “is unconstitu‐
tional in all of its applications.” Wash. State Grange v. Wash.
State Republican Party, 552 U.S. 442, 449 (2008) (citing United
States v. Salerno, 481 U.S. 739, 745 (1987)). Stated differently,
“[a] person to whom a statute properly applies can’t obtain
relief based on arguments that a differently situated person
might  present.”8  United  States  v.  Skoien,  614  F.3d  638,  645


8
   We noted in Skoien that “the Salerno principle has been contro‐
versial” and does not apply to all facial challenges: “[T]he Justices
have allowed ‘overbreadth’ arguments when dealing with laws
that restrict speech and reach substantially more conduct than the
justifications advanced for the statute support . . . .” United States
v. Skoien, 614 F.3d 638, 645 (7th Cir. 2010) (en banc) (citing United
States v. Stevens, 130 S. Ct. 1577, 1587 (2010)). Overbreadth claims
are a distinct type of facial challenge. Stevens, 130 S. Ct. at 1587
                                                        (continued...)
22                                                    No. 10‐3525

(7th Cir. 2010) (en banc) (citing Salerno, 481 U.S. at 745).
  Here,  the  judge  zeroed  in  on  the  occasional  expense
and inconvenience of having to travel to a firing range in the
suburbs, but that’s not the relevant constitutional harm. The
plaintiffs contend that the Second Amendment protects the
right to maintain proficiency in firearm use—including the
right to train at a range—and  the City’s complete ban on
range training violates this right. They also claim that the
range ban impermissibly burdens the core Second Amend‐
ment  right  to  possess  firearms  at  home  for  protection
because  the  Ordinance  conditions  lawful  possession  on
range  training  but  makes  it  impossible  to  satisfy  this
condition  anywhere  in  the  city.  If  they’re  right,  then  the
range ban was unconstitutional when enacted and violates
their Second Amendment rights every day it remains on the
books. These are not application‐specific harms calling for
individual remedies.
   In a facial challenge like this  one,  the claimed constitu‐
tional  violation  inheres  in  the  terms  of  the  statute,  not
its  application.  See  Rosenkranz,  The  Subjects  of  the  Con‐
stitution,  62  STAN.  L.  REV.  at  1229‐38.  The  remedy  is  nec‐
essarily  directed  at  the  statute  itself  and  must  be  injunc‐



8
   (...continued)
(“In the First Amendment context, . . . this Court recognizes ‘a
second type of facial challenge,’ whereby a law may be invali‐
dated as overbroad if ‘a substantial number of its applications are
unconstitutional,  judged  in  relation  to  the  statute’s  plainly
legitimate sweep.’ ” (emphasis added) (quoting Wash. State Grange
v. Wash. State Republican Party, 552 U.S. 442, 449 n.6 (2008))).
No. 10‐3525                                                          23

tive  and  declaratory;  a  successful  facial  attack  means
the  statute  is  wholly  invalid  and  cannot  be  applied  to
anyone.  Chicago’s  law,  if  unconstitutional,  is  unconstitu‐
tional  without  regard  to  its  application—or  in  all  its  ap‐
plications,  as  Salerno  requires.  That  is,  the  City  Council
violated  the  Second  Amendment  when  it  made  this  law;
its  very  existence  stands  as  a  fixed  harm  to  every  Chica‐
goan’s  Second  Amendment  right  to  maintain  proficiency
in firearm use by training at a range. This kind of constitu‐
tional harm is not measured by whether a particular per‐
son’s gasoline or mass‐transit bill is higher because he must
travel to a firing range in the suburbs rather than one in the
city, as the district court seemed to think. Whatever else the
Salerno principle might mean for this case, it neither requires
nor  supports  the  district  court’s  approach  to  irreparable
harm.9



9
  For  different  views  of  the  Salerno  doctrine  and  the  structure
of the facial and as‐applied forms of judicial review, see generally
Nicholas Quinn Rosenkranz, The Subjects of the Constitution, 62
STAN.  L.  REV.  1209,  1242‐50  (2010);  David  L.  Franklin,  Facial
Challenges, Legislative Purpose, and the Commerce Clause, 92 IOWA L.
REV.  41,  58  (2006);  Matthew  D.  Adler,  Rights,  Rules,  and  the
Structure  of  Constitutional  Adjudication:  A  Response  to  Professor
Fallon, 113 HARV. L. REV. 1371 (2000); Richard H. Fallon, Jr., As‐
Applied and Facial Challenges and Third‐Party Standing, 113 HARV.
L.  REV.  1321  (2000);  Mark  E.  Isserles,  Overcoming  Overbreadth:
Facial Challenges and the Valid Rule Requirement, 48 AM. U. L. REV.
359 (1998); Michael C. Dorf, Facial Challenges to State and Federal
Statutes,  46  STAN.  L.  REV.  235  (1994);  Henry  P.  Monaghan,
                                                         (continued...)
24                                                        No. 10‐3525

  Beyond  this  crucial  point  about  the  form  of  the  claim,
for some kinds of constitutional violations, irreparable harm
is presumed. See 11A  CHARLES  ALAN  WRIGHT  ET  AL.,  FED‐
ERAL PRACTICE & PROCEDURE § 2948.1 (2d ed. 1995) (“When
an alleged deprivation of a constitutional right is involved,
most  courts  hold  that  no  further  showing  of  irreparable
injury  is  necessary.”).  This  is  particularly  true  in  First
Amendment claims. See, e.g., Christian Legal Soc’y, 453 F.3d
at  867  (“[V]iolations  of  First  Amendment  rights  are  pre‐
sumed to constitute irreparable injuries . . . .” (citing Elrod v.
Burns, 427 U.S. 347, 373 (1976))). The loss of a First Amend‐
ment right is frequently presumed to cause irreparable harm
based on “the intangible nature of the benefits flowing from
the exercise of those rights; and the fear that, if those rights
are  not  jealously  safeguarded,  persons  will  be  deterred,
even  if  imperceptibly,  from  exercising  those  rights  in  the
future.” Miles Christi Religious Order v. Twp. of Northville, 629
F.3d 533, 548 (6th Cir. 2010) (internal alteration and quota‐
tion  marks  omitted);  see  also  KH  Outdoor,  LLC  v.  City  of
Trussville, 458 F.3d 1261, 1272 (11th Cir. 2006). The Second
Amendment protects similarly intangible and unquantifi‐
able  interests.  Heller  held  that  the  Amendment’s  central
component is the right to possess firearms for protection.
554  U.S.  at  592‐95.  Infringements  of  this  right  cannot  be
compensated by damages.10


9
  (...continued)
Harmless Error and the Valid Rule Requirement, 1989 SUP. CT. REV.
195. 
10
     The  City  cites  our  opinion  in  Campbell  v.  Miller,  373  F.3d
                                                         (continued...)
No. 10‐3525                                                          25




10
   (...continued)
834,  835  (7th  Cir.  2004),  which  cautioned  against  the  assump‐
tion “that money never is an adequate remedy for a constitutional
wrong.”  But  Campbell  concerned  a  Fourth  Amendment
unreasonable‐search  claim—a  claim  properly  characterized  as
“a  constitutional  tort”  and  “often  .  .  .  analogized  to  (other)
personal‐injury litigation.” Id. In Campbell the plaintiff contended
that jail officers violated the Fourth Amendment by subjecting
him to an unreasonable search; the proper, fully adequate remedy
for that kind of constitutional violation is damages. The constitu‐
tional claim here is quite different. The plaintiffs do not contend
that a city official violated the Second Amendment by enforcing
the range ban against them; they contend that the City Council
violated the Second Amendment by enacting the firing‐range ban
in the first place. If they prevail, the only appropriate remedy is
a declaration that the firing‐range ban is invalid and an injunction
forbidding its enforcement.
  The City also cites the First Circuit’s decision in Public Service
Co.  of  New  Hampshire  v.  Town  of  West  Newbury,  835  F.2d  380,
382 (1st Cir. 1987). In Public Service Co., local regulators ordered a
nuclear  power  plant  to  remove  utility  poles  from  its  property
because  they  were  too  high.  The  plant  owner  sued,  alleging  a
denial of due process. The First Circuit noted that the “alleged
denial  of  procedural  due  process,  without  more,  does  not
automatically trigger” a finding of irreparable harm. Id. The court
then affirmed the denial of preliminary injunctive relief because
“the prospects of any irreparable damage were speculative” and
the owner had little likelihood of success on the merits. Id. at 383.
Public  Service  Co.,  like  Campbell,  does  not  help  the  City.  An
improper order requiring the removal of utility poles can easily
be remedied by damages—not so with the constitutional viola‐
                                                         (continued...)
26                                                   No. 10‐3525

  In  short,  for  reasons  related  to  the  form  of  the  claim
and  the  substance  of  the  Second  Amendment  right,  the
plaintiffs’  harm  is  properly  regarded  as  irreparable  and
having no adequate remedy at law.


C.  Likelihood of Success on the Merits
   Having  rejected  the  plaintiffs’  claim  of  irreparable
harm,  the  district  court  only  summarily  addressed
whether  they  were  likely  to  succeed  on  the  merits.  Early
on  in  her  decision,  the  judge  said  she  would  not  apply
intermediate scrutiny to evaluate the constitutionality of the
range  ban—and  by  implication,  rejected  any  form
of heightened review. When she later returned to the merits,
the judge suggested that banning range training might not
implicate  anyone’s  Second  Amendment  rights  at  all.  She
observed that although Chicago requires range training as
a prerequisite to firearm possession, “the City does not have
the ability to create a Constitutional right to that training.”
Instead, the judge thought the key question was “whether
the  individual’s  right  to  possess  firearms  within  his  resi‐
dence expands to the right to train with that same firearm in
a  firing  range  located  within  the  [c]ity’s  borders.”  This
statement of the question ends the court’s discussion of the
merits.
   There  are  several  problems  with  this  analysis.  First,  it
is  incomplete.  The  judge  identified  but  did  not  evaluate



10
   (...continued)
tions alleged here.
No. 10‐3525                                                    27

the Second Amendment merits question. More importantly,
the court framed the inquiry the wrong way. Finally, it was
a  mistake  to  reject  heightened  scrutiny.  The  judge  was
evidently concerned about the novelty of Second Amend‐
ment  litigation  and  proceeded  from  a  default  position  in
favor  of  the  City.  The  concern  is  understandable,  but  the
default position cannot be reconciled with Heller.


  1.   Heller,  McDonald,  and  a  framework  for  Second
       Amendment litigation
  It’s  true that Second Amendment litigation is new, and
Chicago’s  ordinance  is  unlike  any  firearms  law  that  has
received appellate review since Heller. But that doesn’t mean
we  are  without  a  framework  for  how  to  proceed.
The Supreme Court’s approach to deciding Heller points in a
general  direction.  Although  the  critical  question  in
Heller—whether  the  Amendment  secures  an  individual
or collective right—was interpretive rather than doctrinal,
the Court’s decision method is instructive.
   With  little  precedent  to  synthesize,  Heller  focused
almost  exclusively  on  the  original  public  meaning  of  the
Second  Amendment,  consulting  the  text  and  relevant
historical  materials  to  determine  how  the  Amendment
was  understood  at  the  time  of  ratification.  This  inquiry
led  the  Court  to  conclude  that  the  Second  Amendment
secures  a  pre‐existing  natural  right  to  keep  and  bear
arms;  that  the  right  is  personal  and  not  limited  to
militia service; and that the “central component of the right”
is the right of armed self‐defense, most notably in the home.
Heller, 554 U.S. at 595, 599‐600; see also McDonald, 130 S. Ct.
28                                                     No. 10‐3525

at  3036‐37,  3044.  On  this  understanding  the  Court  invali‐
dated the District of Columbia’s ban on handgun posses‐
sion, as well as its requirement that all firearms in the home
be kept inoperable. Heller, 554 U.S. at 629‐35. The Court said
these  laws  were  unconstitutional  “[u]nder  any  .  .  .  stan‐
dard[]  of  scrutiny”  because  “the  inherent  right  of  self‐
defense has been central to the Second Amendment right”
and  the  District’s  restrictions  “extend[]  .  .  .  to  the  home,
where the need for defense of self, family, and property is
most acute.” Id. at 628‐29. That was enough to decide the
case. The Court resolved the Second Amendment challenge
in Heller without specifying any doctrinal “test” for resolv‐
ing future claims.
   For our purposes, however, we know that Heller’s refer‐
ence  to  “any  standard  of  scrutiny”  means  any  heightened
standard  of  scrutiny;  the  Court  specifically  excluded
rational‐basis  review.  Id.  at  628‐29  &  n.27  (“If  all  that
was  required  to  overcome  the  right  to  keep  and  bear
arms was a rational basis, the Second Amendment would be
redundant with the separate constitutional prohibitions on
irrational laws, and would have no effect.”); see also Skoien,
614 F.3d at 641 (“If a rational basis were enough [to justify
a  firearms  law],  the  Second  Amendment  would  not  do
anything . . . because a rational basis is essential for legisla‐
tion in general.”). Beyond that, the Court was not explicit
about  how  Second  Amendment  challenges  should  be
adjudicated now that the historic debate about the Amend‐
ment’s  status  as  an  individual‐rights  guarantee  has  been
settled. Heller, 554 U.S. at 635 (“[S]ince this case represents
this  Court’s  first  in‐depth  examination  of  the  Second
Amendment,  one  should  not  expect  it  to  clarify  the
No. 10‐3525                                                      29

entire  field  .  .  .  .”).  Instead,  the  Court  concluded  that
“whatever  else  [the  Second  Amendment]  leaves  to
future evaluation, it surely elevates above all other interests
the right of law‐abiding, responsible citizens to use arms in
defense of hearth and home.” Id.
  And  in  a  much‐noted  passage,  the  Court  carved  out
some exceptions: 
    [N]othing  in  our  opinion  should  be  taken  to  cast
    doubt on longstanding prohibitions on the possession of
    firearms  by  felons  and  the  mentally  ill,  or
    laws  forbidding  the  carrying  of  firearms  in  sensitive
    places  such  as  schools  and  government  buildings,  or
    laws  imposing  conditions  and  qualifications  on  the
    commercial sale of arms. 
Id. at 626‐27. The Court added that this list of “presump‐
tively  lawful  regulatory  measures”  was  illustrative,  not
exhaustive. Id. at 627 n.26; see also McDonald, 130 S. Ct. at
3047 (repeating Heller’s “assurances” about exceptions).
  These  now‐familiar  passages  from  Heller  hold  several
key insights about judicial review of laws alleged to infringe
Second Amendment rights. First, the threshold inquiry in
some Second Amendment cases will be a “scope” question:
Is the restricted activity protected by the Second Amend‐
ment in the first place? See Eugene Volokh, Implementing the
Right  to  Keep  and  Bear  Arms  for  Self‐Defense:  An  Analytical
Framework  and  a  Research  Agenda,  56  UCLA  L.  REV.  1443,
1449. The answer requires a textual and historical inquiry
into original meaning. Heller, 554 U.S. at 634‐35 (“Constitu‐
tional rights are enshrined with the scope they were under‐
stood to have when the people adopted them, whether or
30                                                       No. 10‐3525

not future legislatures or (yes) even future judges think that
scope  too  broad.”);  McDonald,  130  S.  Ct.  at  3047  (“[T]he
scope of the Second Amendment right” is determined by
textual and historical inquiry, not interest‐balancing.).
  McDonald  confirms  that  when  state‐  or  local‐govern‐
ment action is challenged, the focus of the original‐meaning
inquiry is carried forward in time; the Second Amendment’s
scope as a limitation on the States depends on how the right
was  understood  when  the  Fourteenth  Amendment  was
ratified. See McDonald, 130 S. Ct. at 3038‐42. Setting aside the
ongoing debate about which part of the Fourteenth Amend‐
ment  does  the  work  of  incorporation,  and  how,  see  id.  at
3030‐31  (plurality  opinion  of  Alito,  J.);  id.  at  3058‐80
(Thomas, J., concurring); id. at 3089‐99 (Stevens, J., dissent‐
ing); id. at 3120‐21 (Breyer, J., dissenting), this wider histori‐
cal lens is required if we are to follow the Court’s lead in
resolving questions about the scope of the Second Amend‐
ment  by  consulting  its  original  public  meaning  as  both  a
starting point and an important constraint on the analysis.
See Heller, 554 U.S. at 610‐19; McDonald, 130 S. Ct. at 3038‐
42.11


11
  On  this  aspect  of  originalist  interpretive  method  as  applied
to  the  Second  Amendment,  see  generally  AKHIL  REED  AMAR,
THE BILL OF RIGHTS: CREATION AND RECONSTRUCTION 215‐30, 257‐
67 (1998); Brannon P. Denning & Glenn H. Reynolds, Five Takes
on  McDonald  v.  Chicago,  26  J.L  &  POL.  273,  285‐87  (2011);
Josh  Blackmun  &  Ilya  Shapiro,  Keeping  Pandora’s  Box  Sealed:
Privileges  or  Immunities,  The  Constitution  in  2020,  and  Properly
Extending the Right to Keep and Bear Arms to the States, 8 GEO. J.L.
                                                        (continued...)
No. 10‐3525                                                            31

  The Supreme Court’s free‐speech jurisprudence contains a
parallel  for  this  kind  of  threshold  “scope”  inquiry.  The
Court has long recognized that certain “well‐defined and
narrowly  limited  classes  of  speech”—e.g.,  obscenity,
defamation,  fraud,  incitement—are  categorically  “outside
the reach” of the First Amendment. United States v. Stevens,
130  S.  Ct.  1577,  1584‐85  (2010);  see  also  Brown  v.  Entm’t
Merchants Ass’n, No. 08‐1448, 2011 WL 2518809, at *3‐4 (June
27,  2011).  When  the  Court  has  “identified  categories  of
speech as fully outside the protection of the First Amend‐
ment, it has not been on the basis of a simple cost‐benefit
analysis.” Stevens, 130 S. Ct. at 1586. Instead, some catego‐
ries  of  speech  are  unprotected  as  a  matter  of  history  and
legal  tradition.  Id.  So  too  with  the  Second  Amendment.


11
   (...continued)
&  PUB.  POL’Y  1,  51‐57  (2010);  Clayton  E.  Cramer,  Nicholas  J.
Johnson  &  George  A.  Mocsary,  “This  Right  Is  Not  Allowed  by
Governments  That  Are  Afraid  of  the  People”:  The  Public  Meaning
of  the  Second  Amendment  When  the  Fourteenth  Amendment  Was
Ratified,  17  GEO.  MASON  L.  REV.  823,  824‐25  (2010);  Steven  G.
Calabresi  &  Sarah  E.  Agudo,  Individual  Rights  Under  State
Constitutions  When  the  Fourteenth  Amendment  Was  Ratified  in
1868:  What  Rights  Are  Deeply  Rooted  in  American  History  and
Tradition?, 87 TEX. L. REV. 7, 11‐17, 50‐54 (2008); Randy E. Barnett,
Was the Right to Keep and Bear Arms Conditioned on Service in an
Organized  Militia?,  83  TEX.  L.  REV.  237,  266‐70  (2004);  David  B.
Kopel, The Second Amendment in the Nineteenth Century, 1998 BYU
L.  REV.  1359;  Stephen  P.  Halbrook,  Personal  Security,  Personal
Liberty, and “The Constitutional Right to Bear Arms”: Visions of the
Framers of the Fourteenth Amendment, 5 SETON HALL CONST. L.J. 341
(1995).
32                                                    No. 10‐3525

Heller  suggests  that  some  federal  gun  laws  will  survive
Second  Amendment  challenge  because  they  regulate
activity  falling  outside  the  terms  of  the  right  as  publicly
understood when the Bill of Rights was ratified; McDonald
confirms that if the claim concerns a state or local law, the
“scope” question asks  how the right was publicly under‐
stood when the Fourteenth Amendment was proposed and
ratified. Heller, 554 U.S. at 625‐28; McDonald, 130 S. Ct. at
3038‐47. Accordingly, if the government can establish that
a challenged firearms law regulates activity falling outside
the scope of the Second Amendment right as it was under‐
stood at the relevant historical moment—1791 or 1868—then
the analysis can stop there; the regulated activity is categori‐
cally  unprotected,  and  the  law  is  not  subject  to  further
Second Amendment review.
   If the government cannot establish this—if the historical
evidence  is  inconclusive  or  suggests  that  the  regulated
activity is not categorically unprotected—then there must be
a  second  inquiry  into  the  strength  of  the  government’s
justification  for  restricting  or  regulating  the  exercise  of
Second  Amendment  rights.  Heller’s  reference  to  “any  .  .  .
standard[] of scrutiny” suggests as much. 554 U.S. at 628‐29.
McDonald  emphasized  that  the  Second  Amendment
“limits[,]  but  by  no  means  eliminates,”  governmental
discretion to regulate activity falling within the scope of the
right. 130 S. Ct. at 3046 (emphasis and parentheses omitted).
Deciding  whether  the  government  has  transgressed  the
limits imposed by the Second Amendment—that is, whether
it has “infringed” the right to keep and bear arms—requires
the court to evaluate the regulatory means the government
has  chosen  and  the  public‐benefits  end  it  seeks  to
No. 10‐3525                                                     33

achieve.  Borrowing  from  the  Court’s  First  Amendment
doctrine,  the  rigor  of  this  judicial  review  will  depend  on
how close the law comes to the core of the Second Amend‐
ment right and the severity of the law’s burden on the right.
See generally, Volokh, Implementing the Right to Keep and Bear
Arms for Self‐Defense, 56 UCLA L. REV. at 1454‐72 (explaining
the scope, burden, and danger‐reduction justifications for
firearm regulations post‐ Heller); Nelson Lund, The Second
Amendment, Heller, and Originalist Jurisprudence, 56 UCLA L.
REV. 1343, 1372‐75 (2009); Adam Winkler, Heller’s Catch‐22,
56 UCLA L. REV. 1551, 1571‐73 (2009); Lawrence B. Solum,
District of Columbia v. Heller and Originalism, 103 NW. U. L.
REV. 923, 979‐80 (2009); Glenn H. Reynolds & Brannon P.
Denning, Heller’s Future in the Lower Courts, 102 NW. U. L.
REV. 2035, 2042‐44 (2008).
   Both Heller and McDonald suggest that broadly prohibi‐
tory  laws  restricting  the  core  Second  Amendment
right—like the handgun bans at issue in those cases, which
prohibited  handgun  possession  even  in  the  home—are
categorically  unconstitutional.  Heller,  554  U.S.  at  628‐35
(“We  know  of  no  other  enumerated  constitutional  right
whose  core  protection  has  been  subjected  to  a  free‐
standing  ‘interest‐balancing’  approach.”);  McDonald,  130
S. Ct. at 3047‐48. For all other cases, however, we are left
to  choose  an  appropriate  standard  of  review  from
among  the  heightened  standards  of  scrutiny  the  Court
applies to governmental actions alleged to infringe enumer‐
ated constitutional rights; the answer to the Second Amend‐
ment “infringement” question depends on the government’s
ability to satisfy whatever standard of means‐end scrutiny
is held to apply.
34                                                         No. 10‐3525

  The  approach  outlined  here  does  not  undermine
Skoien,  614  F.3d  at  639‐43,  or  United  States  v.  Williams,
616  F.3d  685,  691‐93  (7th  Cir.  2010),  both  of  which
touched on the historical “scope” question before applying a
form of intermediate scrutiny. And this general framework
has been followed by the Third, Fourth, and Tenth Circuits
in  other  Second  Amendment  cases.12  See  United  States  v.
Marzzarella,  614  F.3d  85,  89  (3d  Cir.  2010)  (“As  we  read
Heller,  it  suggests  a  two‐pronged  approach  to  Second
Amendment  challenges.  First,  we  ask  whether  the  chal‐
lenged law imposes a burden on conduct falling within the



12
   The  Ninth  Circuit  recently  adopted  a  somewhat  different
framework for Second Amendment claims. In Nordyke v. King,
a  divided  panel  announced  a  gatekeeping  “substantial  bur‐
den” test before the court will apply heightened scrutiny. No. 07‐
15763,  2011  WL  1632063,  at  *4‐6  (9th  Cir.  May  2,  2011)
(O’Scannlain,  J.).  Under  this  approach  only  laws  that  substan‐
tially  burden  Second  Amendment  rights  will  get  some  form
of heightened judicial review. Id. The Nordyke majority specifi‐
cally  deferred  judgment  on  “what  type  of  heightened
scrutiny  applies  to  laws  that  substantially  burden  Second
Amendment  rights.”  Id.  at  *6  n.9.  Judge  Gould,  concurring
in  Nordyke,  would  apply  heightened  scrutiny  “only  [to]  arms
regulations  falling  within  the  core  purposes  of  the  Second
Amendment,  that  is,  regulations  aimed  at  restricting  defense
of  the  home,  resistance  of  tyrannous  government,  and  protec‐
tion  of  country.”  Id.  at  *15.  All  other  firearms  laws,  he  said,
should  be  reviewed  for  reasonableness,  id.,  although  by  this
he  meant  the  sort  of  reasonableness  review  that  applies  in
the  First  Amendment  context,  not  the  deferential  rational‐
basis review that applies to all laws, id. at *16.
No. 10‐3525                                                       35

scope of the Second Amendment’s guarantee. . . . If it does
not, our inquiry is complete. If it does, we evaluate the law
under some form of means‐end scrutiny.”); United States v.
Chester,  628  F.3d  673,  680  (4th  Cir.  2010)  (A  “two‐part
approach to Second Amendment claims seems appropriate
under  Heller,  as  explained  by  .  .  .  the  now‐vacated  Skoien
panel opinion . . . .”); United  States v. Reese, 627 F.3d 792,
800‐01 (10th Cir. 2010) (same). Each of these cases involved
a Second Amendment challenge asserted as a defense to a
federal  prosecution  under  18  U.S.C.  §  922,  but  we  think
the same principles apply here. McDonald reiterated that the
Court  has  long  since  “abandoned  ‘the  notion  that  the
Fourteenth  Amendment  applies  to  the  States  only  a
watered‐down,  subjective  version  of  the
individual guarantees of the Bill of Rights.’ ” 130 S. Ct. at
3035 (quoting Malloy v. Hogan, 378 U.S. 1, 10‐11 (1964)).


  2.   Applying  the  framework  to  Chicago’s  firing‐
       range ban
   The  plaintiffs  challenge  only  the  City’s  ban  on  firing
ranges,  so  our  first  question  is  whether  range  training
is  categorically  unprotected  by  the  Second  Amendment.
Heller  and  McDonald  suggest  to  the  contrary.  The  Court
emphasized in both cases that the “central component” of
the  Second  Amendment  is  the  right  to  keep  and  bear
arms for defense of self, family, and home. Heller, 554 U.S.
at  599;  McDonald,  130  S.  Ct.  at  3048.  The  right  to  possess
firearms  for  protection  implies  a  corresponding  right
to  acquire  and  maintain  proficiency  in  their  use;  the
core  right  wouldn’t  mean  much  without  the  training
36                                                       No. 10‐3525

and practice that make it effective. Several passages in Heller
support this understanding. Examining post‐Civil War legal
commentaries  to  confirm  the  founding‐era  “individual
right” understanding of the Second Amendment, the Court
quoted at length from the “massively popular 1868 Treatise
on  Constitutional  Limitations”  by  judge  and  professor
Thomas Cooley: “[T]o bear arms implies something more
than the mere keeping; it implies the learning to handle and
use  them  .  .  .  ;  it  implies  the  right  to  meet  for  voluntary
discipline in arms, observing in doing so the laws of public
order.”  554  U.S.  at  616,  617‐18  (internal  quotation  marks
omitted); see also id. at 619 (“ ‘No doubt, a citizen who keeps
a gun or pistol under judicious precautions, practices in safe
places the use of it, and in due time teaches his sons to do
the  same,  exercises  his  individual  right.’ ”  (quoting
BENJAMIN  VAUGHAN  ABBOTT,  JUDGE AND  JURY:  A  POPULAR
EXPLANATION  OF  THE  LEADING  TOPICS  IN  THE  LAW  OF  THE
LAND 333 (1880))).
  Indeed,  the  City  considers  live  firing‐range  training
so critical to responsible firearm ownership that it mandates
this training as a condition of lawful firearm possession. At
the  same  time,  however,  the  City  insists  in  this  litigation
that range training is categorically outside the scope of the
Second  Amendment  and  may  be  completely  prohibited.
There  is  an  obvious  contradiction  here,  but  we  will  set  it
aside for the moment and consider the City’s support for its
categorical  position.  The  City  points  to  a  number  of
founding‐era,  antebellum,  and  Reconstruction  state  and
local laws that limited the discharge of firearms in urban
environments. As we have noted, the most relevant histori‐
cal  period  for  questions  about  the  scope  of  the  Second
No. 10‐3525                                                               37

Amendment as applied to the States is the period leading up
to  and  surrounding  the  ratification  of  the  Fourteenth
Amendment. That point aside, most of the statutes cited by
the  City  are  not  specific  to  controlled  target  practice
and,  in  any  event,  contained  significant  carveouts  and
exemptions.
  For  example,  the  City  cites  a  1790  Ohio  statute  that
prohibited the discharge of a firearm before sunrise, after
sunset,  or  within  one‐quarter  of  a  mile  from  the  nearest
building.  Act  of  Aug.  4,  1790,  Ch.  XIII,  §  4,  in  1  The
Statutes  of  Ohio  and  of  the  Northwestern  Territory  104
(Chase  ed.  1833).  This  statute  is  not  directly  related
to  controlled  target  practice.  A  similar  1746  statute
limiting  the  discharge  of  firearms  in  Boston  provided  an
exception for target practice: City residents could “fir[e] at a
Mark  or  Target  for  the  Exercise  of  their  Skill  and
Judgment  .  .  .  at  the  lower  End  of  the  Common”  if  they
obtained permission from the “Field Officers of the Regi‐
ment  in  Boston”;  they  could  also  “fir[e]  at  a  Mark  from
the  Several  Batteries  in”  Boston  with  permission  from
the “Captain General.” Act of May 28, 1746, Ch. X, in Acts
and Laws of the Massachusetts Bay 208 (Kneeland ed. 1746).
  The City cites other eighteenth‐ and nineteenth‐century
statutes  regulating  the  discharge  of  firearms  in  cities,
but  most  of  these  allowed  citizens  to  obtain  a  permit
or  license  to  engage  in  firearms  practice  from  the
governor  or  city  council.13  That  was  the  case  under  the


13
     See  Act  of  Aug.  26,  1721,  §  IV,  in  A  Digest  of  the  Acts  of
                                                             (continued...)
38                                                         No. 10‐3525

Philadelphia  Act  of  August  26,  1721,  §  4,  one  of  the  very
statutes the Supreme Court considered in Heller and deemed
“a licensing regime.” 554 U.S. at 633. In short, these laws
were merely regulatory measures, distinguishable from the
City’s absolute prohibition on firing ranges. See id. at 632, 574
(founding‐era  statute  that  “restricted  the  firing  of  guns
within  the  city  limits  to  at  least  some  degree”  did  not
support the District of Columbia’s “general[] prohibit[ion]
on the possession of handguns”). These “time, place, and
manner” regulations do not support the City’s position that


13
   (...continued)
Assembly  Relating  to  the  City  of  Philadelphia  183  (Duane  ed.
1856) (hereinafter Philadelphia Digest) (providing for “governor’s
special license”); Act of Feb. 9, 1750‐51, ch. 388, in 1 Laws of the
Commonwealth of Pennsylvania 312 (Carey ed. 1803) (providing
for “Governor’s special license”); Ordinance of June 7, 1813, § V,
in  Philadelphia  Digest  188  (providing  for  permission  from  the
board  of  commissioners);  Ordinance  of  Sept.  8,  1851,  §  IX,  in
Philadelphia  Digest  419  (providing  for  permission  from  the
president of the board of commissioners); Ordinance of 1854, ch.
5, § 20, in Revised Ordinances of the City of Manchester, N.H. 59
(Gage  ed.  1859)  (providing  for  “permission  of  the  Mayor  and
Aldermen in writing”); Act of Feb. 14, 1855, § 78, in Private Laws
of  the  State  of  Illinois  144  (Bailhache  ed.  1861)  (providing  for
“permission from the mayor or common council”); Bylaw, Title
XI,  ch. IV, in Charter and By‐Laws of the City of New Haven,
Conn. 90 (Benham ed. 1865) (providing for “permission . . . of the
Mayor,  or some one or more of the Aldermen”); Ordinance of
June 12, 1869, § 17, in Laws and Ordinances Governing the City
of St. Joseph, Mo. 110 (Grubb ed. 1869) (providing for “permis‐
sion  from  the  city  council  or  written  permission  from  the
mayor”).
No. 10‐3525                                                           39

target practice is categorically unprotected.
   To  be  sure,  a  few  of  the  eighteenth‐  and  nineteenth‐
century  statutes  cited  by  the  City  might  accurately  be
described  as  general  prohibitions  on  discharging
firearms  within  cities.  Three  of  these,  however,  had
clear  fire‐suppression  purposes  and  do  not  support  the
proposition that target practice at a safely sited and prop‐
erly equipped firing range enjoys no Second Amendment
protection  whatsoever.14  Only  two—a  Baltimore  statute
from 1826 and an Ohio statute from 1831—flatly prohibited
the discharge of firearms based on concerns unrelated to fire
suppression,  in  contrast  to  the  other  regulatory  laws  we
have mentioned.15 Cf. Heller, 554 U.S. at 632 (“[W]e would



14
   See Act of Apr. 22, 1786, in The New York Daily Advertiser,
Dec.  30,  1788  (prohibiting  discharge  of  firearms  “for  the  more
effectual prevention of FIRES in the city of New York”); Ordi‐
nance of July 1, 1817, art. 12, in Ordinances of the City of New
Orleans  62,  68  (prohibiting  the  discharge  of  firearms  for  the
“Prevention of fires”); Ordinance of Apr. 18, 1881, ch. XV, art. XX,
§  1298,  in  Municipal  Code  of  Chicago  307  (Jamieson  ed.  1881)
(prohibiting  firearms  discharge  under  article  governing  “Fire‐
arms, Fireworks and Cannons”).
15
    See Ordinance of Mar. 9, 1826, § 6, in Baltimore Gazette and
Daily  Advertiser,  Dec.  17,  1827  (“[I]f  any  person  shall  fire  or
discharge any Gun or Pistol or fire arms within the City, unless
it  be  on  some  occasion  of  Military  parade  and  then  by  order
of  some  officer  having  the  command,  every  such  person,  for
every such offense, shall forfeit and pay a sum not exceeding five
dollars.”);  Acts  of  Feb.  17,  1831,  §  6,  in  29  Acts  of  a
                                                        (continued...)
40                                                    No. 10‐3525

not stake our interpretation of the Second Amendment upon
a single law . . . that contradicts the overwhelming weight
of other evidence . . . .”). This falls far short of establishing
that target practice is wholly outside the Second Amend‐
ment as it was understood when incorporated as a limita‐
tion on the States.
  We  proceed,  then,  to  the  second  inquiry,  which  asks
whether  the  City’s  restriction  on  range  training  survives
Second  Amendment  scrutiny.  As  we  have  explained,
this  requires  us  to  select  an  appropriate  standard  of  re‐
view. Although the Supreme Court did not do so in either
Heller  or  McDonald,  the  Court  did  make  it  clear  that  the
deferential  rational‐basis  standard  is  out,  and  with  it  the
presumption of constitutionality. Heller, 554 U.S. at 628 n.27
(citing United States v. Carolene Prods., 304 U.S. 144, 152 n.4
(1938)).  This  necessarily  means  that  the  City  bears  the
burden  of  justifying  its  action  under  some  heightened
standard of judicial review.
  The  district  court  specifically  decided  against  an  inter‐
mediate standard of scrutiny but did not settle on any other,
then  sided  with  the  City  “even  if”  intermediate  scrutiny
applied.  A  choice  must  be  made.  The  City  urges  us  to
import the “undue burden” test from the Court’s abortion
cases, see, e.g., Planned Parenthood of Se. Pa. v. Casey, 505 U.S.



15
  (...continued)
General  Nature  of  the  State  of  Ohio  162  (Olmsted  ed.  1831)
(subjecting “any person or persons [who] shall shoot or fire a gun
at a target within the limits of any recorded town plat” to a fine
“not exceeding five dollars, nor less than fifty cents”).
No. 10‐3525                                                           41

833, 876‐79 (1992), but we decline the invitation. Both Heller
and McDonald suggest that First Amendment analogues are
more  appropriate,  see  Heller,  554  U.S.  at  582,  595,  635;
McDonald,  130  S.  Ct.  at  3045,  and  on  the  strength  of  that
suggestion,  we  and  other  circuits  have  already  begun  to
adapt First Amendment doctrine to the Second Amendment
context,  see  Skoien,  614  F.3d  at  641;  id.  at  649  (Sykes,  J.,
dissenting); Chester, 628 F.3d at 682; Marzzarella, 614 F.3d at
89  n.4;  see  also  Volokh,  Implementing  the  Right  to  Keep  and
Bear Arms for Self‐Defense, 56 UCLA  L.  REV. at 1449, 1452,
1454‐55; Lund, The Second Amendment, Heller, and Originalist
Jurisprudence,  56  UCLA  L.  REV.  at  1376;  Winkler,  Heller’s
Catch‐22, 56 UCLA L. REV. at 1572.
  In  free‐speech  cases,  the  applicable  standard  of  judicial
review depends on the nature and degree of the governmen‐
tal  burden  on  the  First  Amendment  right  and  sometimes
also  on  the  specific  iteration  of  the  right.  For  example,
“[c]ontent‐based  regulations  are  presumptively  invalid,”
R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992), and thus
get  strict  scrutiny,  which  means  that  the  law  must  be
narrowly  tailored  to  serve  a  compelling  governmental
interest,  id.  at  395;  see  also  Ariz.  Free  Enter.  Club’s  Freedom
Club PAC v. Bennett, Nos. 10‐238, 10‐239, 2011 WL 2518813,
at *9 (June 27, 2011). Likewise, “[l]aws that burden political
speech are subject to strict scrutiny.” Citizens United v. Fed.
Election Comm’n, 130 S. Ct. 876, 898 (2010) (internal quota‐
tion marks omitted). On the other hand, “time, place, and
manner” regulations on speech need only be “reasonable”
and  “justified  without  reference  to  the  content  of  the
regulated speech.” Ward v. Rock Against Racism, 491 U.S. 781,
791 (1989). The Supreme Court also uses a tiered standard
42                                                     No. 10‐3525

of  review  in  its  speech‐forum  doctrine;  regulations  in  a
traditional  public  or  designated  public  forum  get  strict
scrutiny, while regulations in a nonpublic forum “must not
discriminate on the basis of viewpoint and ‘must be reason‐
able in light of the forum’s purpose.’ ” Choose Life Ill., Inc.
v.  White,  547  F.3d  853,  864  (7th  Cir.  2008)  (quoting  Good
News Club v. Milford Cent. Sch., 533 U.S. 98, 106‐07 (2001)).
  In  election‐law  cases,  regulations  affecting  the
expressive  association  rights  of  voters,  candidates,  and
parties  are  subject  to  a  fluctuating  standard  of  review
that varies with the severity of the burden on the right; laws
imposing  severe  burdens  get  strict  scrutiny,  while  more
modest  regulatory  measures  need  only  be  rea‐
sonable, politically neutral,  and justified by an important
governmental  interest.  See  Crawford  v.  Marion  Cnty.
Election Bd., 553 U.S. 181, 190‐91 (2008); Wash. State Grange,
552  U.S.  at  451‐52;  Burdick  v.  Takushi,  504  U.S.  428,  434
(1992); Lee v. Keith, 463 F.3d 763, 768 (7th Cir. 2006). “First
Amendment  challenges  to  disclosure  requirements  in
the  electoral  context”—for  example,  laws  compelling
the  disclosure  of  the  names  of  petition  signers—are  re‐
viewed  “under  what  has  been  termed  ‘exacting
scrutiny.’ ”  Doe  v.  Reed,  130  S.  Ct.  2811,  2818  (2010).  This
standard  of  review  requires  “a  substantial  relation  be‐
tween the disclosure requirement and a sufficiently impor‐
tant  governmental  interest,”  and  “the  strength  of
the governmental interest must reflect the seriousness of the
actual  burden  on  First  Amendment  rights.”  Id.  (internal
quotation marks omitted).
  Similarly,  restrictions  imposed  on  adult  bookstores  are
reviewed  under  an  intermediate  standard  of  scrutiny
No. 10‐3525                                                      43

that  requires  the  municipality  to  present  “evidence  that
the restrictions actually have public benefits great enough
to  justify  any  curtailment  of  speech.”  Annex  Books,  Inc.
v. City of Indianapolis, 581 F.3d 460, 462 (7th Cir. 2009) (citing
Los Angeles v. Alameda Books, Inc., 535 U.S. 425 (2002), and
Renton v. Playtime Theatres, Inc., 475 U.S. 41 (1986)). And in
commercial‐speech cases, the Court applies an intermediate
standard  of  review  that  accounts  for  the  “subordinate
position” that commercial speech occupies “in the scale of
First Amendment values.” Bd. of Trs. of State Univ. of N.Y. v.
Fox,  492  U.S.  469,  477  (1989).  In  this  context  intermediate
scrutiny requires “a fit between the legislature’s ends and
the means chosen to accomplish those ends, . . . a fit that is
not necessarily perfect, but reasonable; that represents not
necessarily  the  single  best  disposition  but  one  whose
scope  is  in  proportion  to  the  interest  served.”  Id.  at  480
(internal  quotation  marks  and  citation  omitted);  see  also
Sorrell  v.  IMS  Health  Inc.,  No.  10‐779,  2011  WL  2472796,
at  *13  (June  23,  2011)  (To  justify  commercial‐speech  re‐
strictions,  “the  State  must  show  at  least  that  the  statute
directly  advances  a  substantial  governmental  interest
and that the measure is drawn to achieve that interest.”).
   Labels aside, we can distill this First Amendment doctrine
and  extrapolate  a  few  general  principles  to  the  Second
Amendment  context.  First,  a  severe  burden  on  the  core
Second Amendment right of armed self‐defense will require
an extremely strong public‐interest justification and a close
fit between the government’s means and its end. Second,
laws restricting activity lying closer to the margins of the
Second Amendment right, laws that merely regulate rather
than restrict, and modest burdens on the right may be more
44                                                   No. 10‐3525

easily  justified.  How  much  more  easily  depends  on  the
relative severity of the burden and its proximity to the core
of the right.
  In Skoien we required a “form of strong showing”—a/k/a
“intermediate  scrutiny”—in  a  Second  Amendment  chal‐
lenge to a prosecution under 18 U.S.C. § 922(g)(9), which
prohibits the possession of firearms by persons convicted of
a domestic‐violence misdemeanor. 614 F.3d at 641. We held
that  “logic  and  data”  established  a  “substantial  relation”
between  dispossessing  domestic‐violence  misdemeanants
and the important governmental goal of “preventing armed
mayhem.” Id. at 642. Intermediate scrutiny was appropriate
in Skoien because the claim was not made by a “law‐abiding,
responsible citizen” as in Heller, 554 U.S. at 635; nor did the
case  involve  the  central  self‐defense  component  of  the
right, Skoien, 614 F.3d at 645.
   Here,  in  contrast,  the  plaintiffs  are  the  “law‐abiding,
responsible  citizens”  whose  Second  Amendment  rights
are  entitled  to  full  solicitude  under  Heller,  and  their
claim  comes  much  closer  to  implicating  the  core  of  the
Second Amendment right. The City’s firing‐range ban is not
merely regulatory; it prohibits the “law‐abiding, responsible
citizens” of Chicago from engaging in target practice in the
controlled environment of a firing range. This is a serious
encroachment  on  the  right  to  maintain  proficiency  in
firearm  use,  an  important  corollary  to  the  meaningful
exercise of the core right to possess firearms for self‐defense.
That the City conditions gun possession on range training
is an additional reason to closely scrutinize the range ban.
All  this  suggests  that  a  more  rigorous  showing  than  that
applied  in  Skoien  should  be  required,  if  not  quite  “strict
No. 10‐3525                                                       45

scrutiny.” To be appropriately respectful of the individual
rights  at  issue  in  this  case,  the  City  bears  the  burden  of
establishing a strong public‐interest justification for its ban
on  range  training:  The  City  must  establish  a  close  fit  be‐
tween the range ban and the actual public interests it serves,
and  also  that  the  public’s  interests  are  strong  enough
to  justify  so  substantial  an  encumbrance  on  individual
Second Amendment rights. Stated differently, the City must
demonstrate  that  civilian  target  practice  at  a  firing  range
creates such genuine and serious risks to public safety that
prohibiting range training throughout the city is justified.
  At  this  stage  of  the  proceedings,  the  City  has  not
come  close  to  satisfying  this  standard.  In  the  district
court,  the  City  presented  no  data  or  expert  opinion  to
support  the  range  ban,  so  we  have  no  way  to  evaluate
the  seriousness  of  its  claimed  public‐safety  concerns.
Indeed, on this record those concerns are entirely specula‐
tive and, in any event, can be addressed through sensible
zoning  and  other  appropriately  tailored  regulations.
That much is apparent from the testimony of the City’s own
witnesses,  particularly  Sergeant  Bartoli,  who  testified  to
several common‐sense range safety measures that could be
adopted short of a complete ban.
  The  City  maintains  that  firing  ranges  create  the  risk
of  accidental  death  or  injury  and  attract  thieves  wanting
to  steal  firearms.  But  it  produced  no  evidence  to
establish  that  these  are  realistic  concerns,  much  less  that
they warrant a total prohibition on firing ranges. In the First
Amendment context, the government must supply actual,
reliable evidence to justify restricting protected expression
based on secondary public‐safety effects. See Alameda Books,
46                                                  No. 10‐3525

Inc.,  535  U.S.  at  438  (A  municipality  defending  zoning
restrictions  on  adult  bookstores  cannot  “get  away  with
shoddy data or reasoning. The municipality’s evidence must
fairly  support  the  municipality’s  rationale  for  its  ordi‐
nance.”); see also Annex Books, Inc. v. City of Indianapolis, 624
F.3d  368,  369  (7th  Cir.  2010)  (affirming  preliminary  in‐
junction  where  a  city’s  “empirical  support  for  [an]  ordi‐
nance [limiting the hours of operation of an adult bookstore]
was  too  weak”);  New  Albany  DVD,  LLC  v.  City  of
New  Albany,  581  F.3d  556,  560‐61  (7th  Cir.  2009)
(affirming  preliminary  injunction  where  municipality
offered  only  “anecdotal  justifications”  for  adult  zoning
regulation  and  emphasizing  the  necessity  of  assessing
the  seriousness  of  the  municipality’s  concerns  about
litter and theft).
   By analogy here, the City produced no empirical evidence
whatsoever and rested its entire defense of the range ban on
speculation about accidents and theft. Much of the focus in
the  district  court  was  on  the  possible  hazards  of  mobile
firing  ranges.  The  City  hypothesized  that  one  cause  of
range‐related injury could be stray bullets, but this seems
highly implausible insofar as a properly equipped indoor
firing  range  is  concerned.  The  district  court  credited  the
plaintiffs’ evidence that “mobile ranges are next to Sam’s
Clubs and residences and shopping malls and in parking
lots, and there’s not been any difficulties with them in those
places.”  Commissioner  Scudiero  acknowledged  that  the
law‐enforcement  and  private‐security  firing  ranges  in
Chicago  are  located  near  schools,  churches,  parks,  and
stores,  and  they  operate  safely  in  those  locations.
And  Sergeant  Bartoli  testified  about  the  availability  of
No. 10‐3525                                                       47

straightforward  range‐design  measures  that  can  effec‐
tively  guard  against  accidental  injury.  He  mentioned,
for  example,  that  ranges  should  be  fenced  and  should
designate appropriate locations for the loading and unload‐
ing  of  firearms.  Other  precautionary  measures  might
include limiting the concentration of people and firearms in
a range’s facilities, the times when firearms can be loaded,
and  the  types  of  ammunition  allowed.  See  also,  e.g.,  NRA
RANGE  SOURCE  BOOK  (providing  “basic  and  advanced
guidance to assist in the planning, design, construction and
maintenance  of  shooting  range  facilities”),
http://www.nrahq.org/shootingrange/ sourcebook. asp (last
visited June 2, 2011); FLA. STAT. § 823.16(6) (2011) (referenc‐
ing  the  safety  standards  of  the  NRA  Range  Source  Book);
KAN. ADMIN. REGS. § 115‐22‐1(b) (2011) (same); MINN. STAT.
§ 87A.02 (2010) (same); NEB. REV. STAT. § 37‐1302(4) (2010)
(same); OHIO ADMIN. CODE 1501: 31‐29‐03(D) (2011) (same).
   At  the  preliminary‐injunction  hearing,  the  City  high‐
lighted  an  additional  public‐safety  concern  also  limited
to  mobile  ranges:  the  risk  of  contamination  from  lead
residue  left  on  range  users’  hands  after  firing  a  gun.  Ser‐
geant  Bartoli  was  asked  a  series  of  questions  about
the importance of hand‐washing after shooting; he said that
“lucrative amounts of [cold running] water and soap” were
required to ensure that lead contaminants were removed.
The City argued below that mobile firing ranges might not
be sufficiently equipped for this purpose, suggesting that
mobile  ranges  would  have  inadequate  restroom  facilities
and might have to rely on “port‐a‐potties.” This sparked a
discussion about the adequacy of the water supply available
at  a  standard  “port‐a‐potty.”  The  City  continued  on  this
48                                                    No. 10‐3525

topic until the judge cut it short by acknowledging her own
familiarity  with  “port‐a‐potties.”  On  appeal  the  City
raised  but  did  not  dwell  on  its  concern  about  lead  con‐
tamination. For good reason: It cannot be taken seriously
as a justification for banishing all firing ranges from the city.
To raise it at all suggests pretext.
  Perhaps  the  City  can  muster  sufficient  evidence  to
justify banning firing ranges everywhere in the city, though
that  seems  quite  unlikely.  As  the  record  comes  to  us  at
this  stage  of  the  proceedings,  the  firing‐range  ban  is
wholly  out  of  proportion  to  the  public  interests  the
City  claims  it  serves.  Accordingly,  the  plaintiffs’  Second
Amendment  claim  has  a  strong  likelihood  of  success  on
the merits.


D.  Balance of Harms
   The  remaining  consideration  for  preliminary  injunctive
relief  is  the  balance  of  harms.  It  should  be  clear  from
the foregoing discussion that the harms invoked by the City
are entirely speculative and in any event may be addressed
by  more  closely  tailored  regulatory  measures.  Properly
regulated firing ranges open to the public should not pose
significant threats to public health and safety. On the other
side  of  the  scale,  the  plaintiffs  have  established  a  strong
likelihood that they are suffering violations of their Second
Amendment rights every day the range ban is in effect. The
balance of harms favors the plaintiffs.
 The plaintiffs asked the district court to enjoin the enforce‐
ment of Chicago Municipal Code § 8‐20‐280—the prohibition
No. 10‐3525                                                    49

on “[s]hooting galleries, firearm ranges, or any other place
where  firearms  are  discharged.”  They  are  entitled  to  a
preliminary injunction to that effect. To be effective, how‐
ever, the injunction must also prevent the City from enforc‐
ing other provisions of the Ordinance that operate indirectly
to  prohibit  range  training.  The  plaintiffs  have  identified
several provisions of the Ordinance that implicate activities
integral  to  range  training:  CHI.  MUN.  CODE  §§  8‐20‐020
(prohibiting the possession of handguns outside the home),
8‐20‐030 (prohibiting the possession of long guns outside
the home or business), 8‐20‐080 (prohibiting the possession
of ammunition without a corresponding permit and regis‐
tration  certificate),  8‐20‐100  (prohibiting  the
transfer  of  firearms  and  ammunition  except  through
inheritance),  8‐24‐010  (prohibiting  the  discharge  of
firearms  except  for  self‐defense,  defense  of  another,  or
hunting).  To  the  extent  that  these  provisions  prohibit
law‐abiding,  responsible  citizens  from  using  a  firing
range  in  the  city,  the  preliminary  injunction  should
include  them  as  well.  Similarly,  the  injunction  should
prohibit  the  City  from  using  its  zoning  code  to  exclude
firing ranges from locating anywhere in the city.
  Finally, because range training is required for the issuance
of a Chicago Firearm Permit, a registration certificate, and
ultimately,  for  lawful  possession  of  any  firearm,  see  CHI.
MUN. CODE §§ 8‐20‐110(a), 8‐20‐140(a)‐(b), the firing‐range
ban implicates not only the right to train at a range but also
the core Second Amendment right to possess firearms for
self‐defense. Accordingly, the preliminary injunction should
include  sections  8‐20‐110(a)  and  8‐20‐140(a)  to  the  extent
that those provisions operate to prohibit otherwise eligible
50                                                 No. 10‐3525

persons  from  “carry[ing]  or  possess[ing]  a  firearm”  at  a
range without a Permit or registration certificate while they
are  trying  to  complete  the  range‐training  prerequisite  for
lawful firearm possession. 
  Those  are  the  bounds  of  the  proposed  preliminary
injunction, which should be entered upon remand. The City
worries  that  entering  an  order  enjoining  the  range
ban  would  allow  “anyone  [to]  park  a  mobile  range  any‐
where,  anytime”;  shoddy  ranges  operated  by  unlicensed
instructors  and  lacking  adequate  hand‐washing  facilities
could crop up in Chicago’s most dangerous neighborhoods.
To the contrary, a preliminary injunction against the range
ban  does  not  open  the  door  to  a  parade  of  firing‐range
horribles. Cf. McDonald, 130 S. Ct. at 3047 (“Despite munici‐
pal  respondents’  doomsday  proclamations,  incorporation
does not imperil every law regulating firearms.”). The City
may promulgate zoning and safety regulations governing
the  operation  of  ranges  not  inconsistent  with  the  Second
Amendment rights of its citizens; the plaintiffs may chal‐
lenge those regulations, but not based on the terms of this
injunction.  As  for  the  City’s  concern  about  a  “regulatory
vacuum” between the issuance of the preliminary injunction
and the promulgation of firing‐range zoning and safety reg‐
ulations,  we  note  that  it  faced  a  similar  dilemma  after
the  Supreme  Court  decided  McDonald.  The  sky  did  not
fall.  The  City  Council  moved  with  dispatch  and
enacted the Ordinance just four days later.
  The  plaintiffs  have  established  their  entitlement  to  a
preliminary  injunction  based  on  their  Second  Amend‐
ment claim, so we need not address the alternative  argu‐
ment  that  range  training  is  protected  expression  under
No. 10‐3525                                                       51

the First Amendment. Given the strong likelihood of success
on the former claim, the latter claim seems like surplusage.
  For  the  foregoing  reasons,  we  REVERSE  the  district
court’s order denying the plaintiffs’ motion for a prelimi‐
nary  injunction  and  REMAND  with  instructions  to  enter
a preliminary injunction consistent with this opinion.




  ROVNER,  Circuit  Judge,  concurring  in  the  judgment. 
Stung  by  the  result  of  McDonald  v.  City  of  Chicago,  130
S.  Ct.  3020  (2010),  the  City  quickly  enacted  an  ordinance
that was too clever by half. Recognizing that a complete gun
ban  would  no  longer  survive  Supreme  Court  review,  the
City  required  all  gun  owners  to  obtain  training  that  in‐
cluded one hour of live‐range instruction, and then banned
all live ranges within City limits.1 This was not so much a
nod  to  the  importance  of  live‐range  training  as  it  was  a



1
  As  the  majority  clarifies,  the  City  grants  exceptions  for
ranges  in  a  few  select  circumstances  such  as  ranges  used  by
law  enforcement  personnel.  None  of  these  ranges  are  open  to
the public in general or to the plaintiffs in particular.
52                                                  No. 10‐3525

thumbing of the municipal nose at the Supreme Court. The
effect  of  the  ordinance  is  another  complete  ban  on  gun
ownership  within  City  limits.  That  residents  may  travel
outside the jurisdiction to fulfill the training requirement is
irrelevant to the validity of the ordinance inside the City. In
this I agree with the majority: given the framework of Dist.
of Columbia v. Heller, 554 U.S. 570 (2008), and McDonald, the
City may not condition gun ownership for self‐defense in
the home on a prerequisite that the City renders impossible
to  fulfill  within  the  City  limits.  The  plaintiffs  have  a
strong  likelihood  of  success  on  the  merits  of  that  claim
and  the  district  court  should  have  granted  an  injunction
against  the  operation  of  the  ordinance  to  the  extent  that
it  imposed  an  impossible  pre‐condition  on  gun  owner‐
ship  for  self‐defense  in  the  home.  There  are  two  obvious
ways for the City to remedy this problem: it may either drop
the requirement for one hour of live range training or it may
permit live‐range training within the City limits.
  Even  if  the  City  were  to  drop  the  live‐range  require‐
ment,  though,  the  plaintiffs  claim  an  independent
Second Amendment right to maintain proficiency in firearm
use  by  practicing  live‐range  shooting.  The  majority  goes
much  farther  than  is  required  or  justified,  however,  in
finding that the plaintiffs’ claim for live‐ range training is so
closely  allied  to  “core”  Second  Amendment  rights  that  a
standard akin to strict scrutiny should be applied. Granted,
the right to use a firearm in the home for self‐defense would
be seriously impaired if gun owners were prevented from
obtaining the training necessary to use their weapons safely
for that purpose. We do not yet know how a complete ban
on any firearms training would be received by the Supreme
No. 10‐3525                                                     53

Court,  but  Heller  and  McDonald  strongly  suggest  that  a
comprehensive  training  ban  would  not  pass  constitu‐
tional  muster.  But  the  City  has  not  banned  all  firearms
training; it has banned only one type of training. There is no
ban on classroom training. There is no ban on training with
a  simulator  and  several  realistic  simulators  are  commer‐
cially available, complete with guns that mimic the recoil of
firearms  discharging  live  ammunition.  See  e.g.
http://www.virtrasystems.com/law‐enforcement‐  train‐
ing/virtra‐range‐le  (last  visited  July  6,  2011);
http://www.meggitttrainingsystems.com/main.php?id=25
&name=LE_Virtual_Bluefire_Weapons (last visited June 24,
2011);  http://www.ontargetfirearmstraining.com/
simulator.php  (last  visited  July  6,  2011).  It  is  possible
that,  with  simulated  training,  technology  will  obviate
the  need  for  live‐range  training.  In  any  case,  the  limited
record  to  date  suggests  that  even  the  City  considers  live‐
range training necessary to the safe operation of guns in the
home for self‐defense. A complete ban on live ranges in the
City, therefore, is unlikely to withstand scrutiny under any
standard of review. The plaintiffs have a strong likelihood
of  succeeding  on  the  merits  of  this  claim.  Public  safety
interests  apply  on  both  sides  of  the  balance:  there  are
obvious safety risks associated with operating live shooting
ranges (more on that later), but there are perhaps equally
compelling  safety  interests  in  ensuring  that  gun  owners
possess the skills necessary to handle their weapons safely.
On the record as it currently stands, the district court should
have  enjoined  that  part  of  the  ordinance  banning  all  live
ranges within City limits. For that reason, I concur in the
judgment.
54                                                      No. 10‐3525

   I  write  separately  because  the  majority  adopts  a
standard of review on the range ban that is more stringent
than  is  justified  by  the  text  or  the  history  of  the  Second
Amendment.  Although  the  majority  characterizes  this
aspect  of  the  ordinance  as  a  complete  ban  on  an  activity
“implicating the core of the Second Amendment right,” a
more  accurate  characterization  would  be  a  regulation
in  training,  an  area  ancillary  to  a  core  right.  Ante,  at  45.
A  right  to  maintain  proficiency  in  firearms  handling  is
not  the  same  as  the  right  to  practice  at  a  live  gun  range.
As  such,  I  cannot  agree  that  “a  more  rigorous  showing
than that applied in Skoien, should be required, if not quite
‘strict  scrutiny.’ ”  Ante,  at  46.  Skoien  required  the  govern‐
ment  to  demonstrate  that  the  statute  at  issue  served
an  “important  government  objective,”  and  that  there
was  a  “substantial  relationship”  between  the  challenged
legislation  and  that  objective.  United  States  v.  Skoien,  614
F.3d  638,  642  (7th  Cir.  2010),  cert.  denied,  131  S.  Ct.  1674
(2011).
   The  majority’s  analysis  of  laws  in  effect  during  the
time  period  surrounding  the  adoption  of  the  Second  and
Fourteenth  Amendments  helps  to  prove  the  point  that
no  scrutiny  beyond  that  described  in  Skoien  is  necessary.
The  majority  concedes  that  the  City  has  presented  us
with “a number of founding‐era, antebellum, and Recon‐
struction  state  and  local  laws  that  limited  the  discharge
of  firearms  in  urban  environments.”  Ante,  at  37.  Some
jurisdictions  enacted  outright  bans  on  discharging
firearms in city limits. Some laws limited the time, place and
manner  of  firearms  discharges.  Some  laws  re‐
quired  permission  from  a  government  authority  before
No. 10‐3525                                                    55

discharging  firearms  in  urban  areas.    The  majority  finds
these  laws  irrelevant  to  the  Second  Amendment
analysis  here  because  they  are  “not  specific  to  controlled
target  practice  and,  in  any  event,  contained  significant
carveouts and exemptions.” Ante, at 37‐38. The majority also
distinguishes  them  as  regulatory  measures  rather
than  outright  bans  on  firing  ranges.  Finally,  the  majority
dismisses some of the laws because they were clearly aimed
at fire suppression, which the majority believes would not
be a concern at a safely sited and properly equipped firing
range.
   But these observations contravene rather than support the
majority’s ensuing analysis. First of all, none of the 18th and
19th century jurisdictions cited by the City and dismissed by
the  majority  were  apparently  concerned  that  banning  or
limiting the discharge of firearms within city limits would
seriously  impinge  the  rights  of  gun  owners  or  limit  their
ability to learn how to safely use their weapons.  Citizens
living  in  densely  populated  areas  had  few  legitimate
reasons to discharge their firearms near their homes, and
likely used them mostly when out in the country. Opportu‐
nities to hunt and practice outside of city limits were likely
adequate for training purposes. Given the majority’s nod to
the  relevance  of  historical  regulation,  curt  dismissal  of
actual regulations of firearms discharges in urban areas is
inappropriate.
  Second,  as  I  noted  above,  many  of  these  jurisdictions
regulated the time, place and manner of gun discharges. For
example,  as  the  majority  itself  points  out,  one
statute  prohibited  the  discharge  of  firearms  before
sunrise,  after  sunset,  or  within  one  quarter  mile  of  the
56                                                 No. 10‐3525

nearest  building.  Others  prohibited  firearms  discharge
without  specific  permissions  and  only  then  at  specific
locations.  The  “time,  place  and  manner”  framework  of
the First Amendment seems well‐suited to the regulation of
live‐range training within a densely populated urban area.
A complete ban on live‐range training in Chicago, of course,
likely  would  not  survive  under  the  intermediate  scrutiny
applied to restrictions on time, place and manner, especially
because  the  City  itself  concedes  the  importance  of  this
training to the safe operation of firearms for self‐defense in
the home. Indeed, the City allows ranges to operate in some
of  the  most  densely  populated  parts  of  the  City,  albeit
strictly for the use of law enforcement and trained security
personnel. The majority purports to distinguish time, place
and  manner  restrictions  and  other  regulations  on  the
grounds that the City’s ordinance is a complete ban, but the
ban  on  live  ranges  affects  only  one  aspect  of  firearms
training. The intermediate scrutiny applied to time, place
and manner restrictions is both adequate and appropriate
in these circumstances.
   Finally, that some of those early laws were concerned with
fire suppression does not mean that they are irrelevant to
our analysis today. On the contrary, these laws inform us
that public safety was a paramount value to our ancestors,
a  value  that,  in  some  circumstances,  trumped  the  Second
Amendment  right  to  discharge  a  firearm  in  a  particular
place.  Analogizing  to  the  First  Amendment  context,  a
categorical limit is sometimes appropriate, as in the case of
bans on obscenity, defamation, and incitement to crime. See
Skoien, 614 F.3d at 641. In the same way that a person may
not with impunity cry out “Fire!” in a crowded theater, a
No. 10‐3525                                                       57

person in 18th century New York, and 19th century Chicago
and New Orleans could not fire a gun in the tinder boxes
that these cities had become. See Footnote 14 above. If we
are to acknowledge the historical context and the values of
the period when the Second and Fourteenth Amendments
were  adopted,  then  we  must  accept  and  apply  the  full
understanding of the citizenry at that time. In the instance
of  firearms  ordinances  which  concerned  themselves  with
fire  safety,  we  must  acknowledge  that  public  safety
was  seen  to  supercede  gun  rights  at  times.  Although  fire
is  no  longer  the  primary  public  safety  concern  when
firearms are discharged within City limits, historical context
tells  us  that  cities  may  take  public  safety  into  account  in
setting reasonable time, place and manner restrictions on
the discharge of firearms within City limits.
  The majority’s summary dismissal of the City’s concern
for  public  safety  related  to  live  gun  ranges  is  to  my
mind naive. One need only perform a simple internet search
on “gun range accidents” to see the myriad ways that gun
owners  manage  to  shoot  themselves  and  others  while
practicing  in  these  supposedly  safe  environments.  From
dropping a loaded gun in a parking lot to losing control of
a strong weapon on recoil, gun owners have caused consid‐
erable damage to themselves and others at live gun ranges.
To  say  that  the  City’s  concerns  for  safety  are  “entirely
speculative”  is  unfounded.  Ante,  at  46.  The  plaintiffs
themselves “do not doubt that gun ranges may be regulated
in the interest of public safety.” Reply Brief at 22. See also
Reply  Brief  at  26‐27  (conceding  that  the  City  may  except
certain parts of the City, set range distances from other uses,
require  a  license  or  permission  for  target  practice,  and
58                                                     No. 10‐3525

regulate  the  operation  and  location  of  gun  ranges).  The
plaintiffs’ concessions regarding gun range regulations are
by  no  means  a  complete  list  of  restrictions  the  City  may
impose  on  gun  ranges.  At  this  stage  of  the  litigation,
the  City  has  not  yet  had  an  opportunity  to  develop  a
full  record  on  the  safety  issues  raised  by  placing  live
gun  ranges  in  an  urban  environment.  Common  sense
tells us that guns are inherently dangerous; responsible gun
owners  treat  them  with  great  care.  Unfortunately,  not  all
gun  owners  are  responsible.  The  City  has  a  right
to  impose  reasonable  time,  place  and  manner  restric‐
tions  on  the  operation  of  live  ranges  in  the  interest
of public safety and other legitimate governmental concerns.
  As for the remaining parts of the ordinance challenged by
the plaintiffs, I agree that, to the extent that these provisions
entirely prohibit gun owners from practicing at live ranges,
they must be enjoined for the time being. As far as I can tell,
though,  the  plaintiffs  have  not  presented  any  evidence
demonstrating,  for  example,  that  prohibiting  gun  owners
from  possessing  guns  outside  the  home  will  impinge  on
their  ability  to  practice  at  a  range.  As  the  plaintiffs’  own
witnesses  testified,  some  ranges  lend  patrons  guns  with
which to practice. But if the ordinance both prohibits gun
owners from transporting their own weapons and prevents
ranges  from  lending  weapons  for  practice,  then  those
aspects of the ordinance must be enjoined.
  The  ordinance  admittedly  was  designed  to  make
gun ownership as difficult as possible. The City has legiti‐
mate, indeed overwhelming, concerns about the prevalence
of gun violence within City limits. But the Supreme Court
has  now  spoken  in  Heller  and  McDonald  on  the  Second
No. 10‐3525                                                  59

Amendment  right  to  possess  a  gun  in  the  home  for  self‐
defense and the City must come to terms with that reality.
Any  regulation  on  firearms  ownership  must  respect  that
right. For that reason, I respectfully concur in the judgment.